Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 1 of 102 PageID: 2665




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    BRIAN GOZDENOVICH, on behalf of
    himself and all others similarly situated,
                                                 Civil Action No. 2:18-cv-02788-MCA-
                                Plaintiff,       MAH
    v.

    AARP, INC., AARP SERVICES INC.,
    AARP INSURANCE PLAN,
    UNITEDHEALTH GROUP, INC., and
    UNITEDHEALTHCARE INSURANCE
    COMPANY,
                       Defendants.




                         EXPERT REPORT OF JOEL H. STECKEL, PH.D.
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 2 of 102 PageID: 2666




      EXPERT REPORT OF JOEL H. STECKEL, PH.D.

    I.   INTRODUCTION

         1. I was asked by Bursor & Fisher P.A., counsel for Plaintiff Brian Gozdenovich

            (“Plaintiff”) to provide expert testimony in the above-captioned matter to assist in

            assessing whether or not AARP’s brand adds incremental value to the AARP co-

            branded UnitedHealthcare Medicare Supplement (“Medigap”) Plans. To complete my

            assignment, I conducted a consumer survey that adhered to generally accepted

            principles of research methodology.

      A. Qualifications

         2. I am a Professor of Marketing and the Vice Dean for Doctoral Education at the Leonard

            N. Stern School of Business, New York University, where I have taught since January

            1989. I was the Chairperson of the Marketing Department for six years, from July 1998

            to June 2004. I also served as the Acting Chairperson of the Accounting Department at

            the Stern School from August 2016 until August 2019. Prior to being promoted to Vice

            Dean, I was the faculty director of the Stern School Doctoral Program for five years,

            from May 2007 to July 2012. I have also held either permanent or visiting faculty

            appointments at the Graduate School of Business, Columbia University; the Anderson

            Graduate School of Management, U.C.L.A.; the School of Management, Yale

            University; and the Wharton School, University of Pennsylvania. I received my B.A.

            from Columbia University in 1977, and M.B.A., M.A., and Ph.D. degrees from the

            Wharton School, University of Pennsylvania in 1979, 1980, and 1982, respectively.

         3. I was the Founding President of the INFORMS (Institute for Operations Research and

            Management Science) Society for Marketing Science, the foremost professional group




                                                  1
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 3 of 102 PageID: 2667




           for the development and application of management science theory and tools in

           marketing. In addition, I am a member of the American Marketing Association, the

           American Statistical Association, the Association for Consumer Research, the

           American Psychological Association, the American Association for Public Opinion

           Research, and the Society for Consumer Psychology.

        4. My fields of specialization within marketing include marketing research methodology,

           marketing and branding strategies, electronic commerce, and managerial decision

           making. I am an author of four books and over 50 articles. In the course of my scholarly

           research, teaching, and consulting work, I have studied issues of marketing research,

           branding, and their roles in consumer choice and marketing strategy.

        5. I have sat on the editorial boards of many of our major journals over the years. I served

           as a co-Editor-in-Chief of the journal Marketing Letters from July 2010 until March

           2017. In that capacity I evaluated over 200 research studies each year for over six and

           a half years. I served as a gatekeeper. I decided what got published and what did not.

           As such, my evaluations of the scientific reliability and validity of each study were and

           continue to be subject to the scrutiny of the academic community. The community

           considers any study that does not conform to the scientific standards of my profession

           that appeared in the journal as a black mark on my record. I consider the fact that the

           journal’s publisher, the international firm, Springer-Verlag, kept me on long past the

           expiration of my term (July 2014) as validation of my performance in evaluating

           research.

        6. My professional qualifications (including a list of all publications authored) are

           described further in my curriculum vita, which is attached as Appendix A.




                                                  2
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 4 of 102 PageID: 2668




            7. During the course of my professional career, I have designed, conducted, supervised,

                and/or evaluated hundreds of consumer surveys. In that work, I have formulated and

                evaluated sampling strategies, supervised and rendered opinions on sample selections,

                designed questionnaires, analyzed data, and interpreted results. I have also evaluated

                similarly purposed survey work performed by others.

            8. I have served as an expert witness on marketing research, marketing strategy, branding,

                and trademark issues, and issues related to consumer decision making in a variety of

                litigation matters. In the past four years, I have testified as an expert witness in the

                matters listed in Appendix B.

            9. I am familiar with the seven-factor framework cited in the Federal Judicial Center’s

                Manual for Complex Litigation.1 According to that framework, a proper survey must

                conform to the following criteria:

                 a. The population was properly chosen and defined;

                 b. The sample chosen was representative of that population;

                 c. The questions asked were clear and not leading;

                 d. The data gathered were accurately reported;

                 e. The data were analyzed in accordance with accepted statistical principles;

                 f. The process was conducted to ensure objectivity; and

                 g. The survey was conducted by qualified people following proper interview

                      procedures.




  1
      Manual for Complex Litigation, Federal Judicial Center, Fourth Edition, 2004, ¶11.493.



                                                            3
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 5 of 102 PageID: 2669




      B. Background and Assignment

         10. Defendant AARP, formerly known as the American Association of Retired Persons, is

             a tax-exempt, non-profit membership organization for seniors aged 50 years and older.2

             Plaintiff alleges that despite its non-profit status, AARP earns substantial revenue

             through business partnerships with large insurance companies, like defendants

             UnitedHealth Group, Inc. and UnitedHealthcare Insurance Company (collectively

             “Unitedhealth”), to sell its own AARP co-branded insurance policies.3 UnitedHealth is

             the largest single health insurer in the United States.4

         11. Unitedhealth sells an AARP/United co-branded Medigap plan. Medigap plans require

             that enrollees pay a monthly premium to receive additional coverage beyond what

             Medicare covers.5 Plaintiff alleges that AARP illegally markets and solicits the sale of

             AARP Medigap policies for UnitedHealth in exchange for a 4.95% commission from

             each policy or renewal, and that, as a result, consumers pay more for their coverage.6

         12. Plaintiff Brian Gozdenovich, a resident of New Jersey, purchased an AARP Medigap

             policy in the state and paid his premium for that policy. Plaintiff alleges that as a result

             of Defendants’ deceptive and unlawful acts, he and all others similarly situated were

             charged 4.95% more for the Medigap coverage that they purchased.7, 8

         13. I was asked by counsel for Plaintiff to assess whether AARP’s brand adds incremental

             value to the AARP co-branded UnitedHealthcare Medigap Plans. In order to do so, I

  2
    First Amended Complaint, ¶ 28.
  3
    Id., ¶ 30.
  4
    Id., ¶ 25.
  5
    Id., ¶¶ 31-32.
  6
    Id., ¶ 6.
  7
    Id., ¶ 19.
  8
    Id., ¶ 78.



                                                    4
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 6 of 102 PageID: 2670




                found it appropriate to design, conduct, and analyze a survey, which would test whether,

                all else equal, consumers would prefer the AARP co-branded UnitedHealthcare

                Medigap plan over a UnitedHealthcare Medigap plan without the AARP co-brand.

                What follows in this report is a discussion of the survey methodology and results. Part

                of the work was performed by Applied Marketing Science, a research firm in Waltham,

                Massachusetts, under my direction. I am being compensated at my usual hourly rate of

                $1,000. Neither my nor AMS’s compensation is contingent upon the outcome of this

                research or of the case.

            14. I derived the following research question for this assignment: are relevant respondents

                more likely to choose the UnitedHealthcare Medigap plan if accompanied by the AARP

                co-brand, assuming all else equal?

            15. I conducted the survey in a manner consistent with the scientific standards of my

                profession. As noted above, the survey adhered to the seven-factor framework cited in
                                                                                               9
                the Federal Judicial Center’s Manual for Complex Litigation.                       The scientific

                methodology used to design, execute, and analyze the research described in this report

                is reliable, valid, and of the type used in common marketing research practice. The

                results of my survey can be relied upon to draw conclusions about the question at issue.

            16. In designing the study and formulating my opinions, I considered the items cited in the

                footnotes to this report and listed in Appendix C. In the sections that follow, I will state

                my opinion and describe its basis in the results of the survey I designed and conducted.




  9
      Manual for Complex Litigation, Federal Judicial Center, Fourth Edition, 2004, ¶11.493.



                                                            5
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 7 of 102 PageID: 2671




            My work is on-going and, should additional information become available, I may

            modify or expand on my opinions.

   II.   SUMMARY OF OPINIONS

         17. Based on the results of the experimental (test-control) study I designed and conducted

            (and describe in detail in section III below), it is my opinion that relevant respondents

            are no more likely to choose the UnitedHealthcare Medigap plan, accompanied by the

            AARP co-brand assuming all else equal. Specifically, 71.1% of respondents who saw

            the AARP co-branded plan in the choice task selected that plan. In contrast, 77.9% of

            respondents who saw the same choice task, but instead saw the plan without the AARP

            co-brand, selected that plan. The difference between the proportions, -6.8%, is not

            statistically significant, indicating relevant respondents are not more likely to choose

            the UnitedHealthcare Medigap plan, assuming all else equal, if accompanied by the

            AARP co-brand. Further, the results are directionally negative, indicating a preference,

            if any, for the plan without the AARP co-brand. Looking among respondents from New

            Jersey only, there is no difference in the proportion of respondents selecting the plan in

            Test Group and Control Group. Specifically, 75.0% of respondents in the Test Group

            selected the AARP co-branded plan, compared to 75.0% of respondents in the Control

            Group who selected the UnitedHealthcare plan without the AARP co-branding.

            Therefore, the net is 0.0%. In other words, the New Jersey sample showed no preference

            for the plan with the AARP co-brand. Based on these results, I can conclude that there




                                                   6
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 8 of 102 PageID: 2672




             is no incremental value for AARP’s brand. In other words, AARP’s brand (as is relevant

             to this case) is worth $0.10

   III.   STUDY DETAILS

       A. Population Definition and Sampling

          18. Dr. Shari Diamond writes, “One of the first steps in designing a survey … is to identify

             the target population (or universe). The target population consists of all elements (i.e.,

             individuals or other units) whose characteristics or perceptions the survey is intended

             to represent.”11 In contexts related to human behavior, the target population reflects the

             group of people to whom the results of a survey are intended to generalize.

          19. The relevant population for the study is purchasers of Medigap policies (or people

             considering purchase of Medigap policies) whose purchasing preferences are

             projectable to the class.

          20. I constructed a sample to represent members of the population of current and

             prospective purchasers of Medigap policies. I operationalized this population as males

             and females over the age of 60 who are currently enrolled in a Medigap plan or are

             likely to enroll in a Medigap plan in the next five years. Additionally, the putative class

             is limited to New Jersey. My sample included respondents from New Jersey and New

             York in order to achieve a sufficient sample size. It is appropriate to include New York

             as the AARP Medigap product is advertised on television, and part of New York and




  10




  11
    Diamond, Shari S., “Reference Guide on Survey Research,” in Reference Manual on Scientific Evidence, Third
  Edition, National Academies Press, 2011, pp. 359-423, at p. 376, emphasis added.



                                                       7
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 9 of 102 PageID: 2673




            New Jersey are in the same Designated Media Market (DMA). 12 , 13 In addition, I

            screened out potential respondents who indicated that either they or someone in their

            household worked for a market research firm or advertising agency, a company that

            sells health insurance, or a non-profit organization that offers discounts to its members

            (e.g., on insurance, travel, restaurants).

         21. A total of 230 respondents successfully completed the study.

       B. Study Design

         22. As mentioned above, the key issue tested by the online survey is whether relevant

            respondents are more likely to choose the UnitedHealthcare Medigap plan, assuming

            all else equal, if it is accompanied by the AARP co-brand. To assess this, I asked

            respondents to first imagine they were considering enrolling in a Medigap plan.

            Specifically, I asked them to imagine they were considering enrolling in Medigap Plan

            F, as it is the most popular Medigap Plan. 14 I then showed respondents a webpage

            (modeled on the Medicare.gov website) which summarized the details of Plan F, and

            showed them a sample of the choices they would have for providers in their area. The

            prices shown to respondents were based on their gender, just as would be true if they

            were to actually enroll in Medigap during the open-enrollment period in New Jersey.15

            The key question asked respondents to choose, from four companies offering plans in

            their area, the company from which they would purchase Medigap Plan F. Photo editing




  12
     Deposition of Cheryl Gomez, pp. 38-39.
  13
     https://geoscape.com/wp-content/uploads/2015/12/140325_Geoscape_MarketSnapshot_NEWYORKCITY.pdf ;
  https://www.nielsen.com/us/en/intl-campaigns/dma-maps/
  14
     https://www.aarp.org/health/medicare-insurance/info-2017/choosing-right-medigap-plan.html
  15
     https://www.state.nj.us/humanservices/doas/documents/SHIP_Male_65.pdf (October 2019 rates),
  https://www.state.nj.us/humanservices/doas/documents/SHIP_Female_65.pdf (October 2019 rates)



                                                    8
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 10 of 102 PageID: 2674




              software was used to create all of the webpages shown to respondents (again, modeled

              on the Medicare.gov webpage)16 and was also used to remove the AARP co-branding.

          23. In order to isolate the effect of the AARP co-branding, I used an experimental design

              with two groups -- a Test Group and a Control Group. Dr. Shari Diamond writes,

              “[s]urveys that merely record consumer impressions have a limited ability to answer

              questions about the origins of those impressions. The difficulty is that the consumer’s

              response to any question on the survey may be the result of information or

              misinformation from sources other than the trademark the respondent is being

              shown….” She continues “[i]t is possible to adjust many survey designs so that causal

              inferences about the effect of a trademark … become clear and unambiguous. By adding

              one or more appropriate control groups, the survey expert can test directly the influence

              of [a] stimulus.”17

          24. The purpose of a control in an experimental design is to account for alternative

              explanations for results from responses to a test stimulus that might appear at first blush

              to suggest a particular answer.

          25. A test-control study design involves respondents being shown either a test stimulus or

              a control stimulus. The test stimulus contains the element of interest in the study; the

              control stimulus does not. In the present matter, the AARP co-brand is the element of

              interest and the survey is intended to measure the proportion of relevant consumers

              selecting the UnitedHealthcare plan with the AARP co-branding from a specified

              choice set. The proper control involves the same choice set (i.e., the same set of


   16
     See Appendix D for details.
   17
     Diamond, Shari S., “Reference Guide on Survey Research,” in Reference Manual on Scientific Evidence, Third
   Edition, National Academies Press, 2011, pp. 359-423, at p. 397-8



                                                         9
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 11 of 102 PageID: 2675




                 companies and prices) except that the UnitedHealthcare plan does not include the

                 AARP co-branding. Because the control only differs from the test stimulus on the

                 element at issue in the case (here, the AARP co-brand), any difference between the Test

                 and Control Group responses MUST be due to that element and reflect the impact or

                 influence of that element on consumers’ perceptions (here, the impact of the AARP co-

                 brand).

             26. Following the considerations above, respondents were randomly assigned to one of two

                 groups. The Test Group viewed the choice task with the AARP co-branded

                 UnitedHealthcare option and the Control Group viewed the same choice task, but with

                 the AARP co-brand digitally removed.

             27. The choice tasks shown to both groups, by gender, are displayed below:

                                     Exhibit 1 – Female Test Group Choice Task18




   18
        Female and male pricing differed for some products.



                                                              10
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 12 of 102 PageID: 2676




                         Exhibit 2 – Female Control Group Choice Task




                       Exhibit 3 – Male Test Group Choice Task




                          Exhibit 4 – Male Control Group Choice Task




                                         11
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 13 of 102 PageID: 2677




           28. Accordingly, the “net” result from the study (that is, the proportion of Test Group

               respondents who selected the UnitedHealthcare plan after subtracting out the proportion

               of Control Group respondents who selected the UnitedHealthcare plan) reflects the

               degree to which relevant respondents prefer UnitedHealthcare when it is AARP co-

               branded. A statistically significant positive result would indicate a preference for the

               AARP co-brand. A result that is not significant would indicate there is no preference

               for the AARP co-brand.

        C. Study Administration

           29. Good survey methodology seeks to avoid demand artifacts; that is, situations in which

               the methodology and/or survey suggests to respondents that they should provide a

               particular response that is “demanded” by the survey.19 To avoid demand artifacts, I

               implemented a “blind approach.” Respondents were not informed about the sponsor or

               purpose of the study; it was never identified to them at any time before, during, or after

               the completion of the study. 20 This ensured that respondents would not adapt their

               behavior or responses to what they perceived the sponsors of the survey wanted.

               Further, I conducted the study online rather than in a mall intercept. Web-based surveys

               are recognized for providing valid data because they elicit truthful answers due to their

               anonymous nature and do not introduce interviewer bias because the survey participants

               do not interact directly with the individual(s) administering the survey.21



   19
        For a discussion of demand artifacts, see Sawyer, Alan G., “Demand Artifacts in Laboratory Experiments in
        Consumer Research,” Journal of Consumer Research, Vol. 1, No. 4, March 1975, pp. 20-30.
   20
        Diamond, Shari S., “Reference Guide on Survey Research,” in Reference Manual on Scientific Evidence, Third
        Edition, National Academies Press, 2011, pp. 359-423, at pp. 374, 410-411.
   21
        Miller, Jeff, “Online Marketing Research,” The Handbook of Marketing Research, R. Grover and M. Vriens
        (eds.), Sage Publications, 2006, Chapter 7.



                                                         12
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 14 of 102 PageID: 2678




           30. As noted above, I administered the survey online. For this survey, potential respondents

                were identified through Dynata, a widely recognized leading Internet survey panel

                company. Dynata is a well-established market research firm that recruits to its panel

                potential respondents who have indicated their willingness to participate in market

                research surveys. Dynata maintains a panel of over 3.7 million active members in the

                United States.22 I have previously used Dynata for the recruitment and fielding of my

                surveys and have found them to be a consistently reliable and high-quality supplier of

                qualified survey respondents.

           31. Potential respondents were invited to participate through an email invitation, which

                included a link to the actual survey that was hosted on a website maintained by Applied

                Marketing Science, Inc. This link contained an embedded identification number that

                assured that each respondent could only complete the survey once. Respondents who

                qualified and completed the survey received a small monetary incentive worth 50

                Dynata points. A copy of the survey invitation is presented in Appendix E.23

           32. I targeted respondents who were profiled as being above the age of 60 and living in

                New Jersey or New York, as they represented my population of interest. The full

                questionnaire with skip logic is presented in Appendix F. Screenshots of the survey, as

                seen by respondents, are presented in Appendix G.24 The first section of the survey

                presented screening questions to evaluate whether respondents were qualified to

                participate. Qualified respondents were those who were 60 years or older, living in New



   22
        Active members are defined as having responded to a survey invitation in the past 12 months.
   23
        Panel members receive an invite informing them about the survey length and rewards.
   24
        Before survey administration, I conducted pretesting to ensure that the questions and stimuli were functioning
        properly and were understood by respondents. See Appendix H for details.



                                                           13
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 15 of 102 PageID: 2679




           Jersey or New York, whose employment (and the employment of household members)

           would not afford them more information about the key issue in the case than the average

           consumer, and who were currently enrolled or likely to enroll in a Medigap plan in the

           next five years.

        33. The first screening question (QS0) asked respondents to enter the code shown on the

           screen exactly as it is shown in a CAPTCHA image box. This is a standard question to

           ensure that only actual people, as opposed to computer programs, took the survey. Next

           (QS1), respondents indicated what type of electronic device they were using to

           complete the survey. Respondents were only allowed to continue if they selected

           “Desktop computer,” “Laptop computer,” or “Tablet computer.” This ensures that

           respondents took the survey on a device with a screen large enough for them to easily

           view the questions and stimuli and provide a response. Respondents who indicated that

           they were using a smartphone or another mobile or electronic device received an

           instruction that the survey was not formatted for viewing on a smartphone or other

           mobile device and were prompted to log back into the survey using the same link from

           a desktop, laptop, or tablet computer.

        34. Respondents were then asked to provide their gender (QS2) and the age range that

           corresponded to their age (QS3). The age and gender information was used to validate

           that the person taking the survey was the same person who had originally enrolled with

           the research provider; respondents whose reported age and gender did not match the

           information in their Dynata panel profile were not allowed to continue. In addition, only

           respondents who reported being 60 years of age or older were allowed to proceed to the

           remaining screening questions.




                                                14
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 16 of 102 PageID: 2680




        35. Respondents were next asked to provide their state of residence (QS4). Only

           respondents who selected New Jersey or New York were permitted to continue.

        36. The next screening question (QS5) asked respondents if they or anyone in their

           household worked for certain types of companies. Respondents who indicated that

           either they or someone in their household worked for a market research firm or

           advertising agency, a company that sells health insurance, or a non-profit organization

           that offers discounts to its members (e.g., on insurance, travel, restaurants) were not

           allowed to continue.

        37. Next, QS6 presented respondents with types of health insurance plans (e.g., Medicare,

           Medicaid, Medigap, PPO, HMO) and asked in which, if any, they were currently

           enrolled. The order of the response options was randomized (Medicare, Medicaid, and

           Medigap were kept together but randomized, and PPO and HMO were kept together

           but rotated) and the “Don’t know/Unsure” and “None of the above” options appeared

           last. If a respondent selected Medigap and did not select Medicare, the survey would

           prompt them to either select Medicare or deselect Medigap.

        38. Respondents who selected “Don’t know/Unsure” in QS6 were terminated. All other

           respondents continued to QS7, which presented the same options shown in QS6 (in the

           same order) and asked respondents in which, if any, they are likely to enroll in the next

           five years. Only those respondents who selected “Medigap (Medicare Supplement

           Insurance)” in response to either QS6 or QS7 were allowed to continue. If a respondent

           selected Medigap and did not select Medicare in QS6 or QS7, the survey would prompt

           them to either select Medicare or deselect Medigap.




                                                15
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 17 of 102 PageID: 2681




        39. To ensure that respondents were paying attention to the survey, screening question QS8

           directed respondents to select, from a list of cardinal directions, the cardinal direction

           that matched the one shown to them in the question stem. All respondents who did not

           select the matching cardinal direction were terminated from the survey. The final

           screening question (QS9) instructed respondents to take the survey in one session

           without interruption, not to consult other materials or people while taking the survey,

           and to wear glasses or contact lenses if normally needed for viewing a computer or

           tablet screen. Respondents who indicated they understood and agreed to these

           instructions were permitted to continue; all other respondents were terminated.

        40. Following QS9, the main part of the survey began with the introduction:

            Imagine that you are considering enrolling in a Medicare Supplement Insurance (Medigap)
            plan. There are several Medigap plans offered, but for the purpose of this exercise please
            imagine you are considering enrolling in Medigap Plan F. Plan F has been the most popular
            Medigap plan. The next page will show you the details of Medigap Plan F.

        41. After the initial introduction, respondents proceeded to the next page and were given the
            following explanation of the image on that page:

            The webpage below shows the details of Plan F. There are several companies that offer
            Medigap Plan F, however, the details of Plan F are the same for all companies that offer
            it. Please note all links have been disabled on the webpage. When you are finished
            reviewing, please select “NEXT” at the bottom of the page.

            The image that was shown is below:




                                                 16
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 18 of 102 PageID: 2682




                                  Exhibit 5 –Plan F Details Page




                                        17
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 19 of 102 PageID: 2683




        42. After viewing the Plan F details, respondents were given the following information on

           the next page (bold and underline as shown in the survey):

            Each insurance company decides how it will set the price, or premium, for its Medigap
            Plan F offering. You will see the monthly premiums for each company on the pages
            that follow.

            Assume the monthly premiums shown reflect the premium you would pay if you were
            65 years old and were to purchase Medigap within the first six (6) months of the start
            of your Medicare Plan. This is called your Medigap open-enrollment period.

            After viewing your options, you will be asked to select the company from which you
            would purchase Medigap Plan F, if you had to choose.

        43. At this point, respondents were randomly assigned to either the Test Group or Control

           Group. On the next page, respondents were instructed (bold and underline as shown in

           the survey):

            Below are the companies offering Medigap Plan F. The prices shown below reflect
            the monthly premiums for the open-enrollment period. Please note all links have been
            disabled on the webpage. Please review the options shown and then select “NEXT” at
            the bottom of the page.

        44. Respondents in the Test Group viewed the four companies (including AARP Medicare

           Supplement Plans, insured by UnitedHealthcare Insurance Company), along with their

           associated prices, they would choose from in the choice task. Respondents in the

           Control Group viewed the same four companies and associated prices but with the

           AARP co-branding removed from the UnitedHealthcare option. The prices shown to

           respondents varied depending on the gender of the respondent (see Appendix G for

           screenshots of the survey). The order of the companies shown was randomized.

           Additionally, a survey “speed bump” was built into the “Next” button on this page so

           that respondents were required to view the page for at least 5 seconds before advancing

           to the next page.




                                                18
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 20 of 102 PageID: 2684




           45. On the next page, respondents were asked to suppose they were enrolling in Medigap

               Plan F and choose the company from which they would purchase their plan. They were

               instructed:

                         Q1. Suppose you were enrolling in Medigap Plan F. If you had to purchase
                         Medigap Plan F from one of the companies below, which would you choose?

                         Please note the prices shown reflect the monthly premiums. All links have
                         been disabled on the webpage.

                         Choose by selecting the button to the left of the plan you would choose.
                         (Select one only)

           46. Respondents were then shown the same companies and prices they had seen on the

               previous page in the same order they had seen them previously. Respondents could

               choose from “AARP Medicare Supplement Plans, insured by UnitedHealthcare

               Insurance Company,” which in the Control Group read, “UnitedHealthcare Insurance

               Company,” offered at $168.80, “Aetna Life Insurance Co,” offered at $189.92 for males

               and $165.18 for females, “Colonial Penn Life Insurance Co (formerly Conseco Direct

               Life Insurance Co) sometimes called Banker Conseco Life Insurance Company,”

               offered at $242.00 for males and $220.34 for females, and “United of Omaha Life

               Insurance Company sometimes called Mutual of Omaha Insurance Company,” offered

               at $198.85 for males and $171.18 for females.25 Respondents could review the Plan F

               details page again (see Exhibit 5) by clicking on a link provided to them in Q1.

               Additionally, a survey “speed bump” was built into the “Next” button on this page so

               that respondents were required to view the page for at least 5 seconds before advancing

   25
        Colonial Penn Life Insurance Co (formerly Conseco Direct Life Insurance Co) reflects how the company was
        shown on the Medicare website for New Jersey. Banker Conseco Life Insurance Company reflects how the
        company was shown on the Medicare website for New York. United of Omaha Life Insurance Company
        reflects how the company was shown on the Medicare website for New Jersey. Mutual of Omaha Insurance
        Company reflects how the company was shown on the Medicare website for New York.



                                                         19
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 21 of 102 PageID: 2685




            to the next page. Respondents had to select one company before the survey was

            complete and they were thanked for their time.

      D. Response Statistics

        47. A total of 230 respondents completed the survey between December 17 and December

            22, 2019. Of that group, 115 respondents were in the Test Group and 115 respondents

            were in the Control Group. Prior to analyzing the data collected, data from three

            respondents were eliminated because they took over 15 minutes to complete the survey.

            That left 227 respondents who successfully completed the survey. A complete

            description of the response rate and completion rate is presented in Appendix I. A data

            glossary and the full dataset of complete responses are provided as Appendix J and

            Appendix K, respectively.

      E. Analysis of Responses

        48. A typical analysis for an experimental design such as this is to calculate “net” results

            from the data to control for guessing and other alternative explanations for survey

            results. That is, subtracting (or netting out) the result in the Control Group (those who

            were not shown the AARP co-branding) from the result in the Test Group (those who

            were shown the AARP co-branding). As discussed previously, the “net” difference

            between the test and the control reflects the degree to which relevant respondents prefer

            UnitedHealthcare when it is AARP co-branded. A significantly positive result would

            indicate a preference for the AARP co-brand. A different result would not indicate a

            preference for the AARP co-brand.

        49. As described above, respondents in the survey were asked to indicate the company from

            which they would purchase Medigap Plan F (Q1).



                                                 20
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 22 of 102 PageID: 2686




           50. The results compiled in Table 1 below show that 81 of 114 (71.1%) of respondents in

                the Test Group selected “AARP Medicare Supplement Plans, insured by

                UnitedHealthcare Insurance Company,” compared to 88 of 113 (77.9%) of respondents

                in the Control Group who selected “UnitedHealthcare Insurance Company.” Therefore,

                the net is -6.8%. This difference in proportions is not statistically significant, nor is it

                positive.26 Returning to the initial research question: are relevant respondents more

                likely to choose the UnitedHealthcare Medigap plan, if accompanied by the AARP co-

                brand, assuming all else equal, the results indicate relevant respondents are no more

                likely to choose the plan if it is accompanied by the AARP co-brand. In other words,

                there is no incremental value of AARP’s brand when added to a United-branded

                Medigap product.




   26
        z = -1.18, p=.239, using a two-tailed z-test for proportions.



                                                              21
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 23 of 102 PageID: 2687




        Table 1 –Study Results
        Q1. Suppose you were enrolling in Medigap Plan F. If you had to purchase Medigap
        Plan F from one of the companies below, which would you choose? (Select one only)
                                                  AARP co-
                                                    branded
                                              UnitedHealthcare UnitedHealthcare
                                                  plan (Test)     plan (Control)    Net
                                                 N          %      N         %       %
         AARP Medicare Supplement Plans,
         insured by UnitedHealthcare
                                                 81      71.1%     88     77.9% -6.8%
         Insurance Company/UnitedHealthcare
         Insurance Company
         Aetna Life Insurance Co                 27      23.7%     25     22.1%
         Colonial Penn Life Insurance Co
         (formerly Conseco Direct Life
         Insurance Co) sometimes called           2       1.8%      0      0.0%
         Banker Conseco Life Insurance
         Company
         United of Omaha Life Insurance
         Company sometimes called Mutual of       4       3.5%      0      0.0%
         Omaha Insurance Company
                                                114      100%     113     100%


        51. Furthermore, looking among respondents from New Jersey only, there is no difference

           in the proportion of respondents selecting the plan in the Test Group and Control Group.

           Specifically, 42 of 56 (75.0%) of New Jersey respondents in the Test Group selected

           “AARP Medicare Supplement Plans, insured by UnitedHealthcare Insurance

           Company,” compared to 39 of 52 (75.0%) of New Jersey respondents in the Control

           Group who selected “UnitedHealthcare Insurance Company.” Therefore, even when

           looking at New Jersey respondents in isolation, the net is 0.0%.




                                                22
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 24 of 102 PageID: 2688




        Table 2 –Study Results for New Jersey
        Q1. Suppose you were enrolling in Medigap Plan F. If you had to purchase Medigap
        Plan F from one of the companies below, which would you choose? (Select one only)
                                                  AARP co-
                                                    branded
                                               UnitedHealthcare UnitedHealthcare
                                                  plan (Test)      plan (Control)    Net
                                                 N          %       N         %       %
         AARP Medicare Supplement Plans,
         insured by UnitedHealthcare Insurance
                                                 42      75.0%      39     75.0% 0.0%
         Company/UnitedHealthcare Insurance
         Company
         Aetna Life Insurance Co                 12      21.4%      13     25.0%
         Colonial Penn Life Insurance Co
         (formerly Conseco Direct Life
         Insurance Co) sometimes called           0       0.0%       0      0.0%
         Banker Conseco Life Insurance
         Company
         United of Omaha Life Insurance
         Company sometimes called Mutual of       2       3.6%       0      0.0%
         Omaha Insurance Company
                                                 56      100%       52     100%


       F. Restatement of Conclusion

        52. Based on the results of the study I designed and conducted, it is my opinion that

           relevant respondents are no more likely to choose the UnitedHealthcare Medigap

           plan, assuming all else equal, if accompanied by the AARP co-brand. Specifically,

           71.1% of respondents who saw the AARP co-branded plan in the choice task selected

           that plan. In contrast, 77.9% of respondents who saw the same choice task, but

           instead saw the plan without the AARP co-brand, selected that plan. The difference

           between the proportions, -6.8%, is not statistically significant, indicating relevant

           respondents are not more likely to choose the UnitedHealthcare Medigap plan,

           assuming all else equal, if accompanied by the AARP co-brand. Further, the results

           are directionally negative, indicating a preference, if any, for the plan without the



                                                 23
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 25 of 102 PageID: 2689




           AARP co-brand. Looking among respondents from New Jersey only, there is no

           difference in the proportion of respondents selecting the plan in Test Group and

           Control Group. Specifically, 75.0% of respondents in the Test Group selected the

           AARP co-branded plan, compared to 75.0% of respondents in the Control Group who

           selected UnitedHealthcare plan without the AARP co-branding. Therefore, the net is

           0.0%. In other words, the New Jersey sample showed no preference for the plan with

           the AARP co-brand. Based on these results, I can conclude that there is no

           incremental value of AARP’s brand when added to a United-branded Medigap

           product. In other words, AARP’s brand (as is relevant to this case) is worth $0.




                                                                    Joel H. Steckel
                                                                    January 23, 2020




                                                24
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 26 of 102 PageID: 2690




                                    Appendix A: Curriculum Vita

                                    JOEL HOWARD STECKEL
                                         New York University
                                            812 Tisch Hall
                                     New York, NY 10012-1126
                                          Tel: (212) 998-0521
                                Email: JSTECKEL@STERN.NYU.EDU

   EDUCATION

   UNIVERSITY OF PENNSYLVANIA, THE WHARTON SCHOOL

         Doctor of Philosophy Degree (Marketing/Statistics) awarded, May 1982.
         Dissertation Title: "A Game Theoretic and Experimental Approach to the Group Choice
         Phenomenon in Organizational Buying Behavior;" Professor Yoram Wind, advisor.

         Master of Arts Degree (Statistics) awarded May 1980.

         Master of Business Administration Degree (Management Science) awarded with Distinction,
         May 1979.

         Elected to Beta Gamma Sigma, May 1979.


   COLUMBIA UNIVERSITY

         Bachelor of Arts (Mathematics) awarded Summa Cum Laude, May 1977.

         Elected to Phi Beta Kappa, May 1977.


   ACADEMIC POSITIONS

         Vice Dean for Doctoral Education, Stern School of Business, New York University, August
         2012-Present.

         Accounting Department, Acting Chairperson, Stern School of Business, August 2016 – Present.

         Director PhD Programs, Stern School of Business, New York University, May 2007-July 2012.

         Marketing Department Chairperson, Stern School of Business, New York University, July 1998-
         June 2004.

         Professor and Associate Professor, Stern School of Business, New York University, January 1989
         - present. Taught courses in Business Strategy, Marketing Management, Marketing Research,
         Corporate Reputation and Branding, Models of Pricing and Promotion, Field Studies in the New
         Economy, Marketing Engineering, and Analytic Marketing for Management Consulting. Also
         taught Doctoral Seminars in Mathematical Models in Marketing and Research Methods.



                                                                                                   A-1
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 27 of 102 PageID: 2691



         Visiting Professor, Wharton School, University of Pennsylvania, January 1995 - December 1995.
         Taught Core Marketing course.

         Visiting Professor, Escola de Pós-Graduação em Ciências Económicas e Empresariais,
         Universidade Católica Portuguesa, May - June 1992, May - June 1993. Taught Industrial
         Marketing and Marketing Strategy.

         Associate Professor and Assistant Professor, Graduate School of Business, Columbia University,
         July 1981 - December 1988. Taught MBA-level courses in Industrial Marketing, Marketing
         Planning, and Marketing Research. Taught three Ph.D.-level Marketing Seminars and Applied
         Multivariate Statistics.

         Visiting Associate Professor, School of Organization and Management, Yale University,
         September - December 1988. Taught graduate course in Marketing Strategy.

         Visiting Assistant and Associate Professor, Graduate School of Management, University of
         California at Los Angeles, July 1984 - June 1985, January - March 1987. Taught Advanced
         Marketing Management, Marketing Research, and Strategic Marketing Planning.

         Assistant Instructor, Department of Statistics, University of Pennsylvania, July 1979 - June 1980.
         Assisted in undergraduate and MBA-level courses in Statistics. Taught undergraduate course in
         Calculus.

         Teaching Assistant, Department of Mathematics, Columbia University, September 1976 - May
         1977. Assisted in courses in Number Theory and Differential Equations.


   PROFESSIONAL INTERESTS

         Marketing Strategy and Marketing Research. In particular, marketing research methodology,
         marketing and branding strategies, electronic commerce, approaches for one-to-one marketing,
         and managerial decision making.


   PUBLICATIONS

         Books

         Shift Ahead: How the Best Companies Stay Relevant in a Changing World (with A. Adamson),
         New York: AMACOM, 2018.

         Marketing Research (with D. Lehmann and S. Gupta), Boston: Addison-Wesley Longman, 1998.

         Analysis for Strategic Marketing (with V. Rao), Boston: Addison-Wesley Longman, 1998.

         The New Science of Marketing: State of the Art Tools for Anticipating and Tracking the Market
         Forces that will Shape Your Company's Future (with V. Rao), Chicago: Irwin Professional
         Publishers, 1995.


         Journal Articles

                                                                                                       A-2
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 28 of 102 PageID: 2692




         “Testing for Trademark Dilution in the Court and Lab,” (with B. Beebe, R. Germano, and C.
         Sprigman, University of Chicago Law Review, Vol 86, 2019 (Forthcoming).

         “The Future of Marketing Letters,” (with P. Golder and S. Jap), Marketing Letters, Vol. 29, No.
         3, September, 2017, 1-5.

         “Behavioral Reasons for New Product Failure: Does Overconfidence Induce Over-forecasts?”
         (with D. Markovitch, A/ Michaut-Denizeau, D. Philip, and W. M. Tracy), Journal of Product
         Innovation Management, Vol. 32, No. 5, September 2015.

         “Modeling Credit Card Share of Wallet: Solving the Incomplete Information Problem,” (with Y.
         Chen), Journal of Marketing Research, Vol. 49, No. 5, October 2012.

         “The Role of Consumer Surveys in Trademark Infringement: Evidence From the Federal Courts,”
         (with R. Bird), University of Pennsylvania Journal of Business Law, Vol. 14, Issue 4, Summer
         2012, 1013-1054.

         “Do Initial Stock Price Reactions Provide a Good Measurement Stick for Marketing Strategies?
         The Case of Major New Product Introductions in the US” (with D. Markovich), European Journal
         of Marketing, Vol. 46, Iss. 3, 2012, 406-421.

         "When Do Purchase Intentions Predict Sales?" (with V. Morwitz and A. Gupta), International
         Journal of Forecasting, Vol. 23, November 2007, 347-64.

         “Dilution through the Looking Glass: A Marketing View of the Trademark Dilution Revision Act of
         2005,” (with R. Klein and S. Schussheim), The Trademark Reporter, Vol. 96, No. 3, May-June 2006.

         “Choice in Interactive Environments,” (with R. Winer, R.Bucklin, B. Dellaert, X. Drèze, G.
         Häubl, S. Jap. J.D.C. Little, T. Meyvis, A. Montgomery, and A. Rangaswamy), Marketing
         Letters, Vol. 16, No.3/4, 2005.

         “Using Capital Markets as Market Intelligence: Evidence from the Pharmaceutical Industry,” (with
         D. Markovich and B. Yeung), Management Science, October 2005.

         “Marketing Science – Growth and Evolution,” (with J. Hauser, G. Allenby, F.H. Murphy, J.S.
         Raju, and R. Staelin), Marketing Science, Vol. 24, No. 1, Winter 2005.

         “Supply Chain Decision Making: Will Shorter Cycle Times and Shared Point of Sale Information
         Necessarily Help?,” (with S. Gupta and A. Banerji), Management Science, Vol. 50, No. 4, April
         2004.

         “Choice and the Internet: From Clickstream to Research Stream,” (with R. Bucklin, J. Lattin, A.
         Ansari, S. Gupta, D. Bell, E. Coupey, J.D.C. Little, C. Mela, and A. Montgomery), Marketing
         Letters, Vol. 13, No. 3, Summer 2002.

         “A Multiple Ideal Point Model: Capturing Multiple Preference Effects from within an Ideal Point
         Framework,” (with J. Lee and K. Sudhir), Journal of Marketing Research, Vol. 39, No. 1,
         February 2002.

         “2001: A Marketing Odyssey,” (with E. Brody), Vol. 20, No. 4, Marketing Science, Fall 2001.

                                                                                                       A-3
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 29 of 102 PageID: 2693




         "Consumer Strategies for Purchasing Assortments within a Single Product Class," (with Jack K.H.
         Lee), Journal of Retailing, Vol. 75, No. 3, Fall 1999.

         “The Max-Min-Min Principle of Product Differentiation,” (with A. Ansari and N. Economides),
         Journal of Regional Science, May 1998.

         “Dynamic Influences on Individual Choice Behavior,” (with R. Meyer, T. Erdem, F. Feinberg, I.
         Gilboa, W. Hutchinson, A. Krishna, S. Lippman, C. Mela, A. Pazgal, and D. Prelic), Marketing
         Letters, Vol. 8, No. 3, July 1997.

         “Addendum to ‘Cross Validating Regression Models in Marketing Research’,” (with W.
         Vanhonacker), Marketing Science, Vol. 15, No. 1, 1996.

         “Selecting, Evaluating, and Updating Prospects in Direct Mail Marketing,” (with V. Rao), Journal
         of Direct Marketing, Vol. 9, No. 2, Spring 1995.

         “A Cross-Cultural Analysis of Price Responses to Environmental Changes,” (with V. Rao),
         Marketing Letters, Vol. 6, No. 1, January 1995.

         “Cross Validating Regression Models in Marketing Research,” (with W. Vanhonacker),
         Marketing Science, Vol. 12, No. 4, Fall 1993.

         “Preference Aggregation and Repeat Buying in Households,” (with S. Gupta), Marketing Letters,
         Vol. 4, No. 4, October 1993.

         “Roles in the NBA: There's Still Always Room for a Big Man, But His Role Has Changed” (with
         A. Ghosh), Interfaces, Vol. 23, No. 4, July-August 1993.

         “Introduction to `Contributions of Panel and Point of Sale Data to Retailing Theory and
         Practice',” Journal of Retailing, Vol. 68, No.3, Fall 1992.

         “Explanations for Successful and Unsuccessful Marketing Decisions: The Decision Maker’s
         Perspective” (with M.T. Curren and V.S. Folkes), Journal of Marketing, Vol. 56, No. 2, April
         1992.

         “Locally Rational Decision Making: The Distracting Effect of Information on Managerial
         Performance” (with R. Glazer and R. Winer), Management Science, Vol. 38, No. 2, February
         1992.

         “Prospects and Problems in Modeling Group Decisions” (with K.P. Corfman, D.J. Curry, S.
         Gupta, and J. Shanteau), Marketing Letters, Vol. 2, No. 3, July 1991.

         “A Stochastic Multidimensional Scaling Methodology for the Empirical Determination of
         Convex Indifference Curves in Consumer Preference/Choice Analysis” (with W.S. DeSarbo and
         K. Jedidi), Psychometrika, Vol. 56, No. 2, June 1991.

         “A Polarization Model for Describing Group Preferences” (with V. Rao), Journal of Consumer
         Research, Vol. 18, No. 1, June 1991.



                                                                                                        A-4
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 30 of 102 PageID: 2694



         “On the Creation of Acceptable Conjoint Analysis Experimental Designs,” (with W.S. DeSarbo
         and V. Mahajan), Decision Sciences, Vol. 22, No. 2, Spring 1991.

         “Longitudinal Patterns of Group Decisions: An Exploratory Analysis” (with K.P. Corfman and
         D.R. Lehmann), Multivariate Behavioral Research, Vol. 25, No. 3, July 1990.

         “Investing in the Stock Market: Statistical Pooling of Individual Preference Judgments,” (with N.
         Capon), Annals of Operations Research, Vol. 23, 1990.

         “Judgmental Forecasts of Key Marketing Variables: Rational vs. Adaptive Expectations” (with R.
         Glazer and R. Winer), International Journal of Forecasting, Vol. 6, No. 3, July 1990.

         “Committee Decision Making in Organizations: An Experimental Test of the Core,” Decision
         Sciences, Vol. 21, No. 1, Winter 1990.

         “Towards a New Way to Measure Power: Applying Conjoint Analysis to Group Purchase
         Decisions” (with J. O'Shaughnessy), Marketing Letters, Vol. 1, No. 1, December 1989.

         “The Formation and Use of Key Marketing Variable Expectations and their Impact on Firm
         Performance: Some Experimental Evidence” (with R. Glazer and R. Winer), Marketing Science,
         Vol. 8, No. 1, Winter 1989.

         “A Heterogeneous Conditional Logit Model of Choice” (with W. Vanhonacker), Journal of
         Business and Economic Statistics, Vol. 6, No. 3, July 1988.

         “Estimating Probabilistic Choice Models from Sparse Data: A Method and an Application to
         Groups” (with D.R. Lehmann and K. Corfman), Psychological Bulletin, Vol. 95, No. 1, January
         1988.

         “A Friction Model for Describing and Forecasting Price Changes” (with W.S. DeSarbo, V.R.
         Rao, Y.J. Wind and R. Colombo), Marketing Science, Vol. 6, No. 4, Fall 1987.

         “Group Process and Decision Performance in a Simulated Marketing Environment” (with R.
         Glazer and R. Winer), Journal of Business Research, Vol. 15, No. 6, December 1987.

         “Effective Advertising in Industrial Supplier Directories” (with D.R. Lehmann), Industrial
         Marketing Management, Vol. 15, No. 2, April 1985.


         Book Chapters

         “The Inevitable Decline of American Political Discourse,” in Review of Marketing Research,
         Vol. 17, D. Iacobucci (ed.), Emerald Publishing, 2019.

         “Dynamic Decision Making in Marketing Channels”, with S. Gupta, and A. Banerji), in
         Experimental Business Research, A. Rapoport and R. Zwick (eds.), Boston, MA: Kluwer
         Academic Publishers, 2002.




                                                                                                      A-5
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 31 of 102 PageID: 2695



   Refereed Proceedings

          “PIONEER: Decision Support for Industrial Product Planning” in Efficiency and Effectiveness
          in Marketing, Proceedings of the American Marketing Association Educator's Conference, Vol.
          54, 1988, G.L. Frazier and C.A. Ingene, eds., Chicago.

          “Mathematical Approaches to the Study of Power: A Critical Review” in Advances in Consumer
          Research, Vol. XII, 1985, E. Hirschman and M. Holbrook, eds., Provo, UT.

          “On Obtaining Measures from Ranks” in An Assessment of Marketing Thought and Practice,
          Proceedings of the American Marketing Association Educator's Conference, Vol. 48, B.J.
          Walker, ed., 1982, Chicago.


          Other

           “How Smart Marketers Gauge the Future to Shift Ahead of Consumer Needs” (with A.
          Adamson), American Management Association Playbook, December 18, 2017,
          http://playbook.amanet.org/training-articles-marketers-shift-ahead-consumer-needs/

          “Paul Green: The Hulk Hogan of Marketing,” essay in the Legends of Marketing Series.

          “Jerry Wind A Man Ahead of His Time,” essay in the Legends of Marketing Series.

          “Forecasting Online Shopping,” Stern Business, Fall/Winter 2000, pp. 22-27.

          “Method to Their Madness,” The Industry Standard, August 7, 2000.

          Book review of The Application of Regression Analysis by D.R. Wittink, Journal of Marketing
          Research, Vol. 26, No. 4, November 1989.

          Co-author (with many others) of The Statistics Problem Solver, Research and Education
          Association, New York, 1978.


   CONFERENCE PRESENTATIONS

          “The Evolving Business Ph.D.,” The Third Annual Global PhD Colloquium,” Fordham
          University, April 2019.

          “Testing for Trademark Dilution in the Court and Lab,” (with B. Beebe, R. Germano, and C.
          Sprigman), Munich Summer Institute, June 2018.

          “Trademark Dilution: Searching for the Elusive Unicorn,” Conference on Empirical Legal
          Studies, Cornell University, October 2017.

          “Measuring Trademark Dilution”, Conference on Empirical Analysis of Intellectual Property,
          NYU Law School, October 2014.

          “Using Surveys in Intellectual Property Cases: What’s the Damage,” AIPLA Spring Meeting,
          May 2013, Seattle WA.

                                                                                                       A-6
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 32 of 102 PageID: 2696




         “Trademark Dilution: An Elusive Concept in the Law,” Conference on Brands and Branding in
         Law, Accounting, and Marketing Kanan Flagler School, University of North Caroline, April 2012

         “The Role of Consumer Surveys in Trademark Infringement Cases: Evidence from the Federal
         Courts,” (with R. Bird), AMA Summer Educator’s Conference, August 2010, Boston.

         “Global Market Share Dynamics: Winners and Losers in a Tumultuous World,” (with P. Golder
         and S. Chang), INFORMS Marketing Science Conference, June 2010, Cologne, Germany.

         "Use and Abuse of Consumer Perception Research in Antitrust and Advertising Cases," ABA
         Antitrust Section Spring Meeting, March 2009, Washington, DC.

         “New Product Development: The Stock Market as Crystal Ball,” (with D. Markovich), INFORMS
         Marketing Science Conference, Atlanta, GA., June 2005.

         “Modeling Credit Card Usage Behavior: Where is my VISA and Should I Use It?,” (with Y. Chen),
         INFORMS Marketing Science Conference, College Park, Md., June 2003.

         “Using Capital Markets as Market Intelligence: Evidence from the Pharmaceutical Industry,” (with
         D. Markovich and B. Yeung), INFORMS Marketing Science Conference, College Park, Md., June
         2003.

         “Using Capital Markets as Market Intelligence: Evidence from the Pharmaceutical Industry,” (with
         D. Markovich and B. Yeung), Share Price Accuracy and Transition Economies Conference, U. of
         Mich. Law School, Ann Arbor, Mi., May 2003.

         “Modeling Internet Site Visit Behavior,” (with E. Bradlow and O. Sak), Joint Statistical Meetings,
         Indianapolis, August 2000.

         "Consumer Strategies for Purchasing Assortments within a Single Product Class," (with Jack K.H.
         Lee), INFORMS Fall Conference, Philadelphia, November 1999.

         “When Do Purchase Intentions Predict Sales?” (with V. Morwitz and A. Gupta), AMA Advanced
         Research Techniques Forum, Santa Fe, NM, June 1999.

         "Modeling New Product Preannouncements as a Signaling Game," (with H. Jung), University of
         Mainz Conference on Competition in Marketing, Germany, June 1999.

         “A Multiple Idea Point Model: Capturing Multiple Preference Effects from within an Ideal Point
         Framework,” (with J. Lee), Joint Statistical Meetings, Dallas, TX, Aug. 1998.

         "Modeling New Product Preannouncements as a Signaling Game," (with H. Jung), INFORMS
         Marketing Science Conference, Fontainbleau, France, July 1998.

         “Dynamic Decision-Making in Marketing Channels: Traditional Systems, Quick Response, and
         POS Information,” (with S. Gupta and A. Banerji), NYU Conference on Managerial Cognition,
         May 1998.

         “When Do Purchase Intentions Predict Sales?” (with V. Morwitz and A. Gupta), INFORMS
         International Meetings, Barcelona, July 1997.

                                                                                                         A-7
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 33 of 102 PageID: 2697




         “Mental Models in Competitive Decision Making: A Blessing and A Curse,” Conference on
         Competitive Decision Making, Charleston, SC, June 1997.

         “When Do Purchase Intentions Predict Sales?” (with V. Morwitz and A. Gupta), INFORMS
         Marketing Science Conference, Berkeley, March 1997.

         “Model Adequacy versus Model Comparison: Is the ‘Best’ Model Any ‘Good’?, ” (with A.
         Ansari and P. Manchanda), INFORMS Marketing Science Conference, Berkeley, March 1997.

         “Dynamic Decision-Making in Marketing Channels: Traditional Systems, Quick Response, and
         POS Information,” (with S. Gupta and A. Banerji), First Conference in Retailing and Service
         Sciences, Banff, 1994.

         “Dynamic Decision-Making in Marketing Channels: Traditional Systems, Quick Response, and
         POS Information,” (with S. Gupta and A. Banerji), Behavioral Decision Research in Management
         Conference, Boston, 1994.

         “Modeling Consideration Set Formation: The Role of Uncertainty,” (with B. Buchanan and S.
         Sen), TIMS Marketing Science Conference, Tucson, 1994.

         “A Cross-Cultural Analysis of Price Conjectures to Environmental Changes,” (with V. Rao),
         TIMS Marketing Science Conference, St. Louis, 1993.

         “Decision-Making in a Dynamic Distribution Channel Environment,” (with S. Gupta and A.
         Banerji), TIMS Marketing Science Conference, St. Louis, 1993.

         “Cross Validating Regression Models in Marketing Research,” (with W. Vanhonacker), TIMS
         Marketing Science Conference, London, 1992.

         “The Influence of Stock Price on Marketing Strategy,” (with D. Gautschi and D. Sabavala), TIMS
         Marketing Science Conference, Wilmington, DE, 1991.

         “A Polarization Model for Describing Group Preferences” (with V. Rao), ORSA/TIMS National
         Fall Meetings, Philadelphia, 1990.

         “A Polarization Model for Describing Group Preference,” (with V. Rao), Behavioral Decision
         Research in Management Conference, Philadelphia, 1990.

         “Conflict Resolution and Repeat Buying” (with S. Gupta), TIMS Marketing Science Conference,
         Champaign, Ill., 1990.

         “Variety Seeking at the Group Level” (with S. Gupta), Association for Consumer Research Fall
         Meetings, New Orleans, 1989.

         “On Using Attraction Models to Allocate Resources in a Competitive Environment,” TIMS
         Marketing Science Conference, Durham, NC, 1989.

         “Multidimensional Scaling with Convex Preferences” (with W.S. DeSarbo), ORSA/TIMS
         National Fall Meetings, St. Louis, 1987.


                                                                                                     A-8
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 34 of 102 PageID: 2698



         “A Social Comparison Model for Describing Group Preference Evaluations” (with V. Rao),
         TIMS Marketing Science Conference, Jouy-en-Josas, France, 1987.

         “The Day the Earth Stood Still,” Association for Consumer Research Fall Meetings, Toronto,
         1986.

         “A Friction Model for Describing and Forecasting Price Movements” (with W. DeSarbo, V. Rao,
         Y. Wind, and R. Colombo), ORSA/TIMS National Fall Meetings, Miami Beach, 1986.

         “An Eigenvalue Method for Measuring Consumer Preferences” (with E. Greenleaf and R.
         Stinerock), TIMS Marketing Science Conference, Dallas, 1986.

         “Creating Conjoint Analysis Experimental Designs without Infeasible Stimuli” (with W. DeSarbo
         and V. Mahajan), TIMS Marketing Science Conference, Dallas, 1986.

         “The Mediating Role of Information in Marketing Managers' Decisions” (with R. Glazer and R.
         Winer), TIMS Marketing Science Conference, Dallas, 1986.

         “Incorporating Interdependencies of Utility Functions into Models of Bargaining” (with S.
         Gupta), ORSA/TIMS National Fall Meetings, Atlanta, 1985.

         “The Formation of Key Marketing Variable Expectations” (with R. Glazer and R. Winer),
         ORSA/TIMS National Fall Meetings, Atlanta, 1985.

         “Does the Nash Equilibrium Really Describe Competitive Behavior?: The Case of Cigarette
         Advertising,” TIMS Marketing Science Conference, Nashville, 1985.

         “A Heterogeneous Conditional Logit Model of Choice” (with W. Vanhonacker), ORSA/TIMS
         National Fall Meetings, Dallas, 1984.

         “Using a ‘Robust’ Response Function to Allocate Resources in a Competitive Environment,”
         TIMS Marketing Science Conference, Chicago, 1984.

         “Longitudinal Models of Group Choice Behavior,” (with D. Lehmann and K. Corfman),
         ORSA/TIMS National Fall Meetings, Orlando, 1983.

         “Considerations of Optimal Design of New Task Industrial Products,” ORSA/TIMS National Fall
         Meetings, San Diego, 1982.

         “Game Theoretic Choice Models in Organizational Buying Behavior,” TIMS Special Interest
         Conference in Marketing Measurement and Analysis, Philadelphia, 1982.


   OTHER RESEARCH IN PROGRESS

         Trademark Dilution: In Search of the Unicorn (with B. Beebe, R. Germano, and C. Sprigman)

         Measuring Likelihood of Confusion (with B. Beebe, R. Germano, and C. Sprigman)

         Marketing Research in the Courtroom vs. the Boardroom: What are the Differences and Do They
         Matter? (with R. Bird)

                                                                                                      A-9
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 35 of 102 PageID: 2699




         The Impact of Trademark Litigation Outcomes on Brand Equity and Marketing Decision Making
         (with R. Bird)

         Modeling the Tradeoffs between Marketing Research and Flexible Manufacturing.



   INVITED SEMINARS

         Columbia University                                        Spring 1991, Summer 1994
         Cornell University                                         Fall 1983, Spring 1989
         Georgetown University                                      Fall 2006
         Pennsylvania State University                              Fall 1996, Fall 2006
         Rutgers University                                         Spring 1994
         Temple University                                          Fall 1995
         University of California, Berkeley                         Spring 1990
         University of California, Los Angeles                      Spring 1985, Spring 1996
         University of California, San Diego                        Fall 2003
         University of Florida                                      Spring 1992
         University of Mainz, Germany                               Summer 1998
         University of Michigan                                     Spring 1993
         University of Pennsylvania                                 Spring 1992, Spring 1995, Spring 1998
         University of Southern California                          Spring 1987
         Washington University, St. Louis                           Spring 2003



   EDITORIAL SERVICE

         Editorships

         Co-Editor, Marketing Letters, July 2010 – March 2017

         Guest editor, special section of Marketing Science on the history of marketing science theory and
         practice, 2001.

         Consulting editor in marketing, Addison-Wesley Longman Academic Publishers, Boston, MA,
         1993-1999.

         Guest editor, special issue of Journal of Retailing on the use of panel and point of sale data, 1992.


         Other

         Member of Editorial Board (current), Journal of Retailing.

         Have served on editorial board or as ad-hoc referee for Journal of Marketing, Journal of
         Marketing Research, Management Science, Marketing Science, Journal of Consumer Research,
         Journal of Retailing and Consumer Services, Manufacturing and Service Operations
         Management, Decision Sciences, Journal of Business and Economic Statistics, Journal of

                                                                                                        A-10
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 36 of 102 PageID: 2700



         Econometrics, Strategic Information Systems, Review of Marketing Science, Corporate
         Reputation Review, and Journal of Business Research.


   SERVICE

         Dissertation Committees Chaired

         Joseph Pancras (co-chair)     (Marketing - New York University)
         Sergio Meza (co-chair)        (Marketing – New York University)
         Dmitri Markovich              (Marketing – New York University)
         Heonsoo Jung                  (Marketing - New York University)
         Jack Lee                      (Marketing - New York University)
         Asim Ansari (co-chair)        (Marketing - New York University)
         Shahana Sen (co-chair)        (Marketing - New York University)


         Dissertation Committees Served on

         Tingting Fan (Marketing – New York University)
         Kei-Wei Huang (Information Systems – New York University)
         Sherrif Nassir (Marketing – New York University)
         Jane Gu (Marketing – New York University)
         Orkun Sak (Marketing – University of Pennsylvania)
         Atanu Sinha (Marketing - New York University)
         Louis Choi (Marketing - Columbia University)
         Sunder Narayanan (Marketing - Columbia University)
         Carol Rhodes (Ed. Psych. - Columbia University)
         Rita Wheat (Marketing - Columbia University)
         Robert Stinerock (Marketing - Columbia University)
         Bruce Buchanan (Business Economics - Columbia University)
         Chen Young Chang (Marketing - University of Pennsylvania)


         Other Discipline Related Service

         Chairperson, Marketing Committee, INFORMS, January 2006 – June 2010.
         Past President, INFORMS Society on Marketing Science, January 2004 – December 2005.
         Founding President, INFORMS Society on Marketing Science, January 2003 – December 2003.
         President, INFORMS College on Marketing, January 2002 – December 2002.
         President Elect, INFORMS College on Marketing, January 2000- December 2001.
         Secretary-Treasurer, INFORMS College on Marketing, January 1998-December 1999.
         Association of Consumer Research, Annual Program Committee, 1999.
         Co-Organizer of 1996 Conference on Consumer Choice and Decision Making, Arden House,
                 Harriman, New York, June 1996.
         Organized Marketing Sessions at Fall 1989 TIMS/ORSA Joint National Meetings, New York,
                 October 1989.


         Other University Related Service


                                                                                               A-11
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 37 of 102 PageID: 2701



         Member, Research Resources Committee, Stern School of Business, September 2009 – Present.

         Chair, Statistical and Quantitative Reasoning Task Force, Stern School of Business, September
         2005 – August 2007.

         Member, Specialization Committee, Stern School of Business, September 2004 - Present.

         Member, PhD Oversight Committee, Stern School of Business, January 2006 – May 2007.

         Member, Executive Committee, Digital Economy Initiative, Stern School of Business, January
         2000 – August 2002.

         Member, Board of Directors, Center for Information Intensive Organizations, Stern School of
         Business, September 1998 – December 1999.

         Member of MBA Committee, Stern School of Business, New York University, 1989-December
         1998. Committee was responsible for supervising redesign of MBA programs in 1991 and 1995,
         Chairman September 1997-August 1998.

         Member of Stern MBA Curriculum Review Committee, September 1997-December 1998.
         Committee redesigned MBA Core.

         Member of Stern School Committee on Improving Consulting Activities, July 1998-December
         1998.

         Member of Building Committee, Stern School of Business, New York University, 1990-1992.

         Member of Research Committee, Stern School of Business, New York University, 1990-1991.

         Elected member of Columbia University Senate. Served on Budget Review and Alumni
         Relations Committees, 1986-1988.


   AWARDS

         Awarded the J. Parker Bursk Memorial Prize as the outstanding student participating in the
         Department of Statistics, University of Pennsylvania, 1979.

         Dissertation was awarded Honorable Mention in the 1982 American Marketing Association
         Dissertation Competition.

         Dissertation was named Winner of the 1983 Academy of Marketing Science Dissertation
         Competition.

         Invited speaker at the J. Parker Bursk Memorial Prize Luncheon, Department of Statistics,
         University of Pennsylvania, 1992.

         Invited speaker at American Marketing Association Doctoral Consortium, University of Southern
         California, 1999.

         Cited for outstanding editorial support, Fordham University Pricing Center, Sept. 2002.

                                                                                                      A-12
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 38 of 102 PageID: 2702




         Named one of the inaugural winners of the Best Reviewer Award for the Journal of Retailing,
         2003.

         Work recognized by West publishing as one of the outstanding 2012 law review articles on
         Intellectual Property.

         Work recognized with the Highly Commended Paper Award at the Literati Network Awards for
         Excellence 2013.


   SELECTED CONSULTING AND OTHER PROFESSIONAL ACTIVITIES

         AOL MovieFone, Inc., New York, NY. Performed general consulting on analyzing caller data
         for telephone movie information service; Consulted as expert in conjunction with damage
         assessment in legal procedings.

         Citicorp, New York, NY. Built choice model for bank services. Gave lectures on Marketing
         Strategy to CitiCards executives.

         Directions for Decisions, Inc., New York, NY and Jersey City, NJ. Consulted on segmentation
         study of sports apparel market, designed and implemented “Construction Test”, a concept design
         decision tool. Performed general consulting on marketing research practice on an ongoing basis.

         eComplaints.com, New York, NY. Member board of advisors.

         Federal Trade Commission, Washington, D.C. Served as consultant on branding strategies in
         antitrust investigation.

         J.C. Penney Co., New York, NY. Performed sales-advertising response analysis. Work was done
         on request for Management Decision Systems, Inc., Weston, MA.

         The Open Center, New York, NY. Consulted on marketing strategy and direct marketing
         practices.

         Pfizer Pharmaceuticals, New York, NY. Conducted seminar on conjoint analysis.

         SilverBills, Inc., New York, NY. Member board of advisors.

         Union Carbide Corporation, Danbury CT, Built econometric model to forecast prices .

         Various Expert Witness Engagements. Clients include AOL Moviefone, AT&T, Avon, Brother
         International, Dyson, Epson, Hershey’s, BM, JP Morgan Chase, Gerber Products, Johnson &
         Johnson, K-Swiss, Mead Johnson, Microsoft, Monster Cable, McDonald’s, New Balance,
         Playtex, PNC Financial, Proctor & Gamble, Roche, Seagate, Sergio Garcia, Sharp, TiVo, Under
         Armour, Wal-Mart, Warnaco, and various plaintiffs in consumer class actions.


   MEMBERSHIPS


                                                                                                    A-13
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 39 of 102 PageID: 2703



         American Marketing Association

         American Statistical Association

         Association for Consumer Research

         The Institute for Operations Research and Management Science (INFORMS)

         Society for Consumer Psychology

         American Association for Public Opinion Research




                                                                                  A-14
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 40 of 102 PageID: 2704




                             Appendix B: Testimony in the Last Four Years

   Depositions

   Twentieth Century Fox, et al. v. Empire Distribution, Inc. Case No: 2:15-cv-02158-PA-FFM
   (United States District Court for the Central District of California).

   United States of America, ex rel., Floyd Landis vs. Tailwind Sports Corporation et. al., Case No.
   No. 1:10-cv-00976 (CRC); United States District Court (District of Columbia)

   Art Cohen, Individually and on Behalf of All Others Similarly Situated, v. Donald J. Trump,
   Case No. 13-CV-2519-GPC(WVG), United States District Court (Southern District of
   California)

   Kenneth Hobbs on behalf of himself and all others similarly situated, v. Brother International and
   Does 1 through 10 inclusive, Case No. 2:15-cv-01866-PSG (MRWx), United States District
   Court, (Central District of California)

   Mizner Court Holdings, LLC, and San Marco Holdings, LLC, v. Country Club Maintenance
   Association, Inc., d/b/a Broken Sound Master Association, Case No. 15-CA-000864 (AB),
   Circuit Court of the 15th Judicial Circuit in and for Palm Beach County.

   Wasser, Joshua, Ila Gold, and Roberto Israel Barajas-Ramos, on behalf of themselves and all
   others similarly situated, vs. All Market Inc., Case No.: 16-cv-21238- Scola/Otazo-Reyes, United
   States District Court (Southern District of Florida, Miami Division).
   Car-Freshener Corporation and Julius Samann Ltd. vs. American Covers, LLC F/K/A American
   Covers, Inc. D/B/A Handstands, Energizer Holdings, Inc., and Energizer Brands, LLC, Civil
   Action No.: 5:17-cv-171 (TJM/ATB), United States District Court (Northern District of New
   York).
   Spangler Candy Company vs. Tootsie Roll Industries, LLC, Case No. 3:18-cv-1146, United
   States District Court (Northern District of Ohio, Western Division - Toledo).
   Merck & Co., Inc. and Merck Sharp & Dohme Corp., v. Merck KGaA, Case No. 2:16-cv-00266-
   ES-MAH, United States District Court (District of New Jersey).
   Quidel Corporation vs. Siemens Medical Solutions USA, Inc., Siemens Healthcare Diagnostics,
   Inc., and Does 1-50 Inclusive, Case No. 3:16-cv-3059 BTM AGS, United States District Court
   (Southern District of California).
   Jeff Young, individually and on behalf of all others similarly situated, vs. Cree, Inc., Case No.
   4:17-cv-06252-YGR, United States District Court (Northern District of California – Oakland Division).
   The Renault Thomas Corporation d/b/a Discount Tire, vs. Mavis Tire Supply LLC., Civil Action
   No. 1:18-cv-05877-TCB, United States District Court (Northern District of Georgia – Atlanta
   Division).



                                                                                                     B-1
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 41 of 102 PageID: 2705




   Ryan Porter and Haarin Kwon, individually and on behalf of all others similarly situated, vs.
   NBTY, Inc., United States Nutrition, Inc., Healthwatchers (DE), Inc., and Met-Rx Nutrition, Inc.
   Case No. 15-cv-11459 MSS YBK, United States District Court (Northeastern District of Illinois
   – Eastern Division).
   Mahindra & Mahindra Ltd. and Mahindra Automotive North America v. FCA US LLC, Case
   No.: 2:18-CV-12645-GAD-SDD, United States District Court (Eastern District of Michigan); In
   the Matter of Certain Motorized Vehicles and Components Thereof, Investigation No. 337-TA-
   1132, United States International Trade Commission, Washington D.C.

   Susan Wang, Rene Lee and all others similarly situated, v. StubHub, Inc., Superior Court of
   the State of California for the County of San Francisco (Case No: CGC-18564120).


   Trial

   Church & Dwight Co., Inc. v. SPD Swiss Precision Diagnostics GmbH, Civil Action No.: 14-
   CV-585 (AJN), United States District Court (Southern District of New York).

   Dayna Craft (withdrawn), Deborah Larsen, Wendi Alper-Pressman, Individually and On Behalf
   of All Others Similarly Situated v. Philip Morris Companies, Inc., a corporation, and Philip
   Morris Incorporated, a corporation, Case No. 2202-00406-02 , Division No. 6 (Missouri Circuit
   Court, Twenty-Second Judicial Circuit, City of St. Louis)


   Hearing

   In the Matter of Distribution of the 2010, 2011, 2012, 2013 Cable Royalty Funds, (Before the
   Copyright Royalty Judges, Washington D.C.) Docket No. 14-CRB-0010-CD (2010-13)

   In the Matter of Certain Motorized Vehicles and Components Thereof, Investigation No. 337-
   TA-1132, United States International Trade Commission, Washington D.C.



   Daubert Hearing

   Visteon Technologies, LLC. v. Garmin International, Inc., Civil Action No. 2:10-cv-10578-
   PDB-MAR (United States District Court, Eastern District of Michigan – Southern Division)


   Preliminary Injunction Hearing

   Danone US, LLC. v. Chobani, LLC., Case Action No. 18 CV 11702, United States District Court
   (Southern District of New York)



                                                                                                  B-2
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 42 of 102 PageID: 2706




                          Appendix C: Materials Reviewed and Considered

   Deposition of Cheryl Gomez (10/09/2019)

   Diamond, Shari S., “Reference Guide on Survey Research” in Reference Manual on Scientific
   Evidence, Federal Judicial Center and The National Academies Press (Third Edition, 2011)

   First Amended Complaint (05/22/19)

   Manual for Complex Litigation, Federal Judicial Center (Fourth Edition, 2004)

   Miller, Jeff, “Online Marketing Research,” in The Handbook of Marketing Research, R. Grover
   and M. Vriens (eds.), Sage Publications (2006)

   Sawyer, Alan G., “Demand Artifacts in Laboratory Experiments in Consumer Research,”
   Journal of Consumer Research, (Vol. 1, No. 4, 1975)

   UNITED_BLO_0053788-00053791

   Websites:

   https://geoscape.com/wp-
   content/uploads/2015/12/140325_Geoscape_MarketSnapshot_NEWYORKCITY.pdf

   https://medicare.net/medicare-supplement-plans-by-state-2018-medigap-plan-guide/

   https://www.aarp.org/health/medicare-insurance/info-2017/choosing-right-medigap-plan.html

   https://www.bankerslife.com/products/medicare-supplement-insurance/

   https://www.hcsc.com/who-we-are/overview

   https://www.markfarrah.com/mfa-briefs/medicare-supplement-enrollment-up-nearly-4-in-2018/

   https://www.medicare.gov/medigap-supplemental-insurance-plans/ (enter relevant zip and select
   "Plan Details" and "See Companies" for Medigap Plan F)

   https://www.mutualofomaha.com/our-story/company-profile/affiliates

   https://www.nielsen.com/us/en/intl-campaigns/dma-maps/

   https://www.state.nj.us/humanservices/doas/documents/SHIP_Female_65.pdf (October 2019
   rates)


                                                                                             C-1
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 43 of 102 PageID: 2707




   https://www.state.nj.us/humanservices/doas/documents/SHIP_Important_Info.pdf

   https://www.state.nj.us/humanservices/doas/documents/SHIP_Male_65.pdf (October 2019 rates)




                                                                                          C-2
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 44 of 102 PageID: 2708




                                 Appendix D: Medicare.gov Webpage Edits
           Those eligible for Medicare can use the Medicare.gov website to find which Medigap
   plans are available for their area (https://www.medicare.gov/medigap-supplemental-insurance-
   plans). Users are directed to enter their zip code. After entering their zip code, they are directed
   to a page with the various Medigap plans (e.g., Plan C, Plan F, etc.). From here, users can click
   “Plan Details” or “See Companies” under each plan type. The “Plan Details” and “See
   Companies” pages were the pages relevant to the survey and its respondents. Minor changes
   were made to these webpages, which will be explained in this Appendix.
            The alterations made to the “Plan Details” webpage for Plan F were as follows:
       1) The “Estimated Out-of-Pocket Costs (OOPC)” on the bottom-most part of the page were
          removed as respondents were going to be given a specific cost for their premium on the
          following page.
       2) The “Monthly premium range” and “Total yearly estimated costs” were removed from
          “What you pay for general costs” for the same reason (i.e., they were going to be a given
          a specific cost for their premium on the following page.

           Note: The components of the “Plan Details” page shown to respondents in the survey did
           not differ on the Medicare.gov webpage between New Jersey and New York.1




   1
    Zip codes used to check each county: 08205, 07401, 08010, 08004, 08202, 08332, 07109, 08039, 07002, 08801,
   08520, 07001, 07701, 07440, 08005, 07442, 08070, 07920, 07439, 07033, 07820, 12007, 14802, 10452, 13790,
   14719, 13139, 14722, 14814, 13814, 12910, 12534, 13045, 12474, 12501, 14260, 12936, 12937, 12025, 14013,
   12470, 12842, 13324, 13603, 11201, 13305, 14414, 13134, 14602, 12010, 11732, 10001, 14304, 13323, 13031,
   14469, 10910, 14429, 13302, 12197, 10509, 11001, 12018, 10301, 10911, 13613, 12025, 12301, 12194, 14805,
   14588, 14809, 11727, 12719, 13734, 14886, 12401, 12843, 12839, 14589, 10501, 14113, 14857

                                                                                                            D-1
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 45 of 102 PageID: 2709




   “Plan Details” Webpage for Medigap Plan F (December 2019)




                                                                           D-2
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 46 of 102 PageID: 2710




         The alterations made to the “See Companies” webpage were as follows:
         1) The number of companies with plan offerings listed on the webpage was reduced to four.
            Below are the names of those companies as they appeared for people using a New Jersey
            zip code.
                a. AARP Medicare Supplemental Plans, insured by UnitedHealthcare Insurance
                   Company
                b. Aetna Life Insurance Co
                c. Colonial Penn Life Insurance Co (formerly Conseco Direct Life Insurance Co)
                d. United of Omaha Life Insurance Company
         2) Because some of these insurance companies have different names in New York, names
            were adjusted such that all respondents would be able to identify the insurer. Below each
            name is a screenshot of how the company name appeared for a user entering a New York
            zip code on the Medigap website. Accordingly, the company names were edited as
            follows:
                a. “AARP Medicare Supplemental Plans, insured by UnitedHealthcare Insurance
                   Company” was unchanged.


                  b. “Aetna Life Insurance Co” was unchanged.


                  c. “Colonial Penn Life Insurance Co (formerly Conseco Direct Life Insurance Co)”
                     was changed to “Colonial Penn Life Insurance Co (formerly Conseco Direct Life
                     Insurance Co) sometimes called Banker Conseco Life Insurance Company”.2


                  d. “United of Omaha Life Insurance Company” was changed to “United of Omaha
                     Life Insurance Company sometimes called Mutual of Omaha Insurance
                     Company”.3




         3) The webpage could be sorted either alphabetically or by pricing method. Because the
            order of the companies was randomized in the survey, all indicia of sorting was removed
            (e.g., the button to change the sort type, the headers for pricing method, information
            about the pricing methods).
         4) Prices were added directly below each respective plan. Price is not accessible from the
            Medicare.gov site itself, but was necessary to include. Because monthly premiums vary
            by gender, separate pages were created for women and men to reflect the difference in
            prices they would be offered. Prices reflect the October 2019 rates for a non-tobacco and

   2
       These companies are the same. See: https://www.bankerslife.com/products/medicare-supplement-insurance/.
   3
       These companies are the same. See: https://www.mutualofomaha.com/our-story/company-profile/affiliates.

                                                                                                                 D-3
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 47 of 102 PageID: 2711




         non-smoking purchaser during their 6-month open enrollment period for each provider,
         as identified in the following documents. Screenshots of these pages, reflecting the
         October 2019 rates, are included at the end of this appendix:
             a. https://www.state.nj.us/humanservices/doas/documents/SHIP_Male_65.pdf
             b. https://www.state.nj.us/humanservices/doas/documents/SHIP_Female_65.pdf
             c. https://www.state.nj.us/humanservices/doas/documents/SHIP_Important_Info.pdf
      5) When sorted alphabetically, the webpage displays the number of total plans available in
         the bottom right of the page. The number of companies was updated, both here (“1 - __
         of __ Medigap companies”), as well as at the top of the page (“__ Companies offer
         Medigap Plan F in your area”), to 4.
      6) The webpage included clickable drop downs which would show the address, phone
         number, and website of the provider. These were removed from the screenshot.




                                                                                            D-4
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 48 of 102 PageID: 2712




   “See Companies” Webpage for New Jersey (December 2019)




                                                                           D-5
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 49 of 102 PageID: 2713




   https://www.state.nj.us/humanservices/doas/documents/SHIP_Male_65.pdf (October 2019)




                                                                                          D-6
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 50 of 102 PageID: 2714




   https://www.state.nj.us/humanservices/doas/documents/SHIP_Female_65.pdf (October 2019)




                                                                                        D-7
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 51 of 102 PageID: 2715




                             Appendix E: Survey Invitation




                                                                           E-1
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 52 of 102 PageID: 2716




                                       Appendix F: Questionnaire

                                            Medigap Survey

      LEGEND:
      [PROGRAMMER NOTES IN BOLD CAPS AND BRACKETS]
      Notes to respondent in italics

      FORMAT: The survey consists of the following tracks:
       Introduction and Screening (“QS” Series of Questions)
       Main Survey (“Q” Series of Questions)


   Introduction and Screening

   Thank you for your willingness to participate in our study. The responses you give to our
   questions are very important to us. If you don’t know an answer to a question or if you don’t
   have an opinion, please indicate this in your response. It is very important that you do not
   guess.

   Your answers will be kept in confidence. The results of this study will not be used to try to sell
   you anything.

   When you are ready to get started, please click the “NEXT” button.
   [“NEXT” BUTTON TAKES RESPONDENT TO QUESTION QS0]


   [NEXT PAGE]

   QS0. Please enter the code exactly as it appears in the image above, and then select "NEXT" to
   continue.
    [INSERT CAPTCHA]

   [NEXT PAGE]

   QS1. What type of electronic device are you using to complete this survey? (Select one only)
     [RANDOMIZE]
    Desktop computer [CONTINUE]
    Laptop computer [CONTINUE]
    Tablet computer (e.g., Apple iPad, Kindle Fire, Samsung Galaxy Tab, Microsoft Surface)
     [CONTINUE]
    Smartphone (e.g., Apple iPhone, Samsung Galaxy, HTC) [HOLD]
    Other mobile or electronic device [ANCHOR; HOLD]

   [IF “SMARTPHONE” OR “OTHER” SELECTED IN QS1, DISPLAY: “This survey is not
   formatted for viewing on a smartphone or other mobile device. Please return to the survey,
   using the same link, from a desktop, laptop, or tablet computer.”]


                                                                                                    F-1
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 53 of 102 PageID: 2717



   [NEXT PAGE]

   QS2. Are you…? (Select one only)
    Male
    Female

   [NEXT PAGE]

   QS3. Into which of the following categories does your age fall? (Select one only)
    Under 18 [TERMINATE]
    18-38 [TERMINATE]
    39-59 [TERMINATE]
    60+ [CONTINUE]
    Prefer not to say [TERMINATE]

   [NEXT PAGE]

   QS4. In which state do you currently reside? (Select one only)
   [IF “NEW YORK,” OR “NEW JERSEY,” NOT SELECTED, TERMINATE; DROP DOWN LIST
   OF 50 STATES + DC]

   REGION. [HIDDEN VARIABLE; ASSIGN US CENSUS REGION BASED ON QS4]

   [TERMINATE IF AGE OR GENDER DO NOT MATCH RESPONDENT PARAMETERS
   PASSED BY PANEL PROVIDER]

   [NEXT PAGE]




                                                                                       F-2
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 54 of 102 PageID: 2718



   QS5. Do you or does any member of your household work for any of the following types of
   companies? (Select all that apply) [RANDOMIZE; NONE OF THE ABOVE LAST]
    A company that sells health insurance [TERMINATE]
    A company that sells automobile insurance
    A company that sells life insurance
    A for-profit organization that offers discounts to its members (e.g., on insurance, travel,
      restaurants)
    A non-profit organization that offers discounts to its members (e.g., on insurance, travel,
      restaurants) [TERMINATE]
    A market research firm or advertising agency [TERMINATE]
    None of the above [ANCHOR; EXCLUSIVE]

   [NEXT PAGE]

   QS6. In which, if any, of the following are you currently enrolled? If more than one of these
   options apply to your plan(s), please select all that apply. For example, if your Medicaid plan is
   also an HMO, please select both Medicaid and HMO.” (Select all that apply)
   [KEEP MEDICARE, MEDICAID, MEDIGAP TOGETHER; KEEP PPO AND HMO TOGETHER]
    Medicare
    Medicaid
    Medigap (Medicare Supplement Insurance)
    Preferred Provider Organization health insurance plan (PPO)
    Health Maintenance Organization health insurance plan (HMO)
    Don’t know/Unsure [ANCHOR; EXCLUSIVE; TERMINATE]
    None of the above [ANCHOR; EXCLUSIVE]

   [ERROR MESSAGE IF MEDIGAP SELECTED WITHOUT MEDICARE: “Please select
   Medicare or deselect Medigap. You must have Medicare to be enrolled in Medigap.”
   ]

   [NEXT PAGE]

   QS7. In which, if any, of the following are you likely to enroll in the next five years? (Select all
   that apply)
   [SHOW IN SAME ORDER AS QS6]
    Medicare
    Medicaid
    Medigap (Medicare Supplement Insurance)
    Preferred Provider Organization health insurance plan (PPO)
    Health Maintenance Organization health insurance plan (HMO)
    Don’t know/Unsure [ANCHOR; EXCLUSIVE]
    None of the above [ANCHOR; EXCLUSIVE]

   [NEXT PAGE]

   [ERROR MESSAGE IF MEDIGAP SELECTED AND MEDICARE NOT SELECTED IN QS6 OR
   QS7: “Please select Medicare or deselect Medigap. You must have Medicare to be
   enrolled in Medigap.”
   IF “MEDIGAP” SELECTED IN QS6 OR QS7, CONTINUE; OTHERWISE TERMINATE]



                                                                                                     F-3
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 55 of 102 PageID: 2719



   QS8. Please select [“NORTH”] [“SOUTH”] [“EAST”] [“WEST”] from the following list in order to
   continue with this survey. (Select one only)
   [RANDOMIZE THE FOUR QUESTION VERSIONS, CORRECT RESPONSE OPTION
   SHOULD MATCH THAT OF QUESTION; RANDOMIZE ANSWER OPTIONS]

      NORTH
      SOUTH
      EAST
      WEST

   [NEXT PAGE]

   QS9. You have qualified to take this survey. Before continuing, please carefully read these
   instructions:

          •    Please take the survey in one session without interruption.

          •    While taking the survey, please do not consult any other websites or other electronic
               or written materials.

          •    Please answer all questions on your own without consulting any other person.

          •    If you normally wear glasses or contact lenses when viewing a computer or tablet
               screen, please wear them for the survey.

   (Select one only)
       I understand and agree to the above instructions
       I do not understand or do not agree to the above instructions [TERMINATE]


   [NEXT PAGE]

   Main Questionnaire

   [INTRO 1]
   Imagine that you are considering enrolling in a Medicare Supplement Insurance (Medigap) plan.
   There are several Medigap plans offered, but for the purpose of this exercise please imagine
   you are considering enrolling in Medigap Plan F. Plan F has been the most popular Medigap
   plan. The next page will show you the details of Medigap Plan F.

   [NEXT PAGE]

   [INTRO2]
   The webpage below shows the details of Plan F. There are several companies that offer
   Medigap Plan F, however, the details of Plan F are the same for all companies that offer it.
   Please note all links have been disabled on the webpage. When you are finished reviewing,
   please select “NEXT” at the bottom of the page.

   [IMAGE OF PLAN F DETAILS]


                                                                                                  F-4
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 56 of 102 PageID: 2720




                                                                           F-5
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 57 of 102 PageID: 2721



   [NEXT PAGE]

   [INTRO 3]
   Each insurance company decides how it will set the price, or premium, for its Medigap Plan F
   offering. You will see the monthly premiums for each company on the pages that follow.

   Assume the monthly premiums shown reflect the premium you would pay if you were 65 years
   old and were to purchase Medigap within the first six (6) months of the start of your Medicare
   Plan. This is called your Medigap open-enrollment period.

   After viewing your options, you will be asked to select the company from which you would
   purchase Medigap Plan F, if you had to choose.

   [NEXT PAGE]

   [INTRO 4]
   Below are the companies offering Medigap Plan F. The prices shown below reflect the monthly
   premiums for the open-enrollment period. Please note all links have been disabled on the
   webpage. Please review the options shown and then select “NEXT” at the bottom of the page.

   [RANDOMLY ASSIGN TO TEST OR CONTROL GROUP; RANDOMIZE ORDER OF 4
   COMPANIES; SHOW PRICES RELEVANT TO GENDER (SEE QS2)]

   [TEST MALE]




                                                                                                  F-6
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 58 of 102 PageID: 2722



   [TEST FEMALE]




   [CONTROL MALE]




                                                                           F-7
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 59 of 102 PageID: 2723



   [CONTROL FEMALE]




   [DELAY NEXT BUTTON 5 SECONDS]

   [NEXT PAGE]

   Q1. Suppose you were enrolling in Medigap Plan F. If you had to purchase Medigap Plan F
   from one of the companies below, which would you choose?

   Please note the prices shown reflect the monthly premiums. All links have been disabled on the
   webpage.

   Choose by selecting the button to the left of the plan you would choose.
   (Select one only)

   If you would like to review the details of Plan F again, click here.

   [SHOW SAME IMAGE AS SHOWN IN INTRO 4; INSERT RADIO BUTTON TO LEFT OF
   EACH COMPANY]




                                                                                             F-8
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 60 of 102 PageID: 2724




   [EXAMPLE: TEST MALE]




   [DELAY NEXT BUTTON 5 SECONDS]

   [NEXT PAGE]

   [END OF SURVEY]




                                                                           F-9
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 61 of 102 PageID: 2725




                                Appendix G: Screenshots

   Introduction and Screening




   QS0




                                                                           G-1
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 62 of 102 PageID: 2726




   QS1




   QS2




                                                                           G-2
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 63 of 102 PageID: 2727




   QS3




   QS4




                                                                           G-3
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 64 of 102 PageID: 2728




   QS5




   QS6




                                                                           G-4
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 65 of 102 PageID: 2729




   QS7




   QS8




                                                                           G-5
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 66 of 102 PageID: 2730




   QS9




   Main Questionnaire

   Intro 1




                                                                           G-6
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 67 of 102 PageID: 2731




   Intro 2




                                                                           G-7
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 68 of 102 PageID: 2732




   Intro 3




                                                                           G-8
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 69 of 102 PageID: 2733




   Intro 4: Test Male




                                                                           G-9
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 70 of 102 PageID: 2734




   Intro 4: Test Female




                                                                          G-10
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 71 of 102 PageID: 2735




   Intro 4: Control Male




                                                                          G-11
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 72 of 102 PageID: 2736




   Intro 4: Control Female




                                                                          G-12
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 73 of 102 PageID: 2737




   Q1: Test Male




                                                                          G-13
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 74 of 102 PageID: 2738




   Q1: Test Female




                                                                          G-14
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 75 of 102 PageID: 2739




   Q1: Control Male




                                                                          G-15
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 76 of 102 PageID: 2740




   Q1: Control Female




                                                                          G-16
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 77 of 102 PageID: 2741




                       Appendix H: Changes Made to Survey Due to Pretesting

   Overview
   AMS conducted pretesting of the Medigap survey under my direction to ensure that the survey
   content and questions were understood by the respondents. Pretesting was conducted with 10
   respondents in order to identify and correct possible issues in the survey. Potential issues were
   identified and are summarized below, along with their associated findings and solutions.

                Potential Issue                               Finding and Solution

    1. Respondents noted areas in the        Wording and formatting edits were made throughout
       survey where minor wording and        the survey.
       formatting edits would be
       beneficial.
    2. Respondents noted they had plans      The following text was added to QS6: If more than one
       that were both HMOs and part of       of these options apply to your plan(s), please select all
       Medicaid.                             that apply. For example, if your Medicaid plan is also
                                             an HMO, please select both Medicaid and HMO.”
    3. Respondents noted they had            QS6 was changed to say “currently enrolled.”
       applied but were not yet enrolled
       in Medicare.
    4. Respondents said they understood      Monthly was bolded and underlined throughout the
       but wanted more emphasis on the       survey. The following text was added to Q1: Please
       fact the prices shown were            note the prices shown reflect the monthly premiums.
       monthly premiums.
    5. Respondents were unsure if they       Language was updated in Q1 to say “If you would
       had to click the link to review the   like…”
       details.




                                                                                                  H-1
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 78 of 102 PageID: 2742




                               Appendix I: Response Statistics


               (A) Invitations sent                              23,692
               (B) Completed surveys                               230
               (C) Disqualified                                   1,027
                   Terminates                                      973
                   Failed Gender and/or Age Validation              54
               (D) Incomplete/Breakoffs                             30
               (E) Total Responding                               1,287
               Qualification Rate = (E-C)/(E)                    20.2%
               Completion Rate = (B)/(B+D)                       88.5%
               Response Rate = (E)/(A)                            5.4%




                                                                            I-1
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 79 of 102 PageID: 2743




                                   Appendix J: Data Glossary

Variable      Description                                                Code
ID            Respondent ID
                                                                         1 = Desktop computer
                                                                         2 = Laptop computer
                                                                         3 = Tablet computer
                                                                         4 = Smartphone
              What type of electronic device are you using to            5 = Other mobile or
QS1           complete this survey?                                      electronic device
                                                                         1 = Male
QS2           Are you…?                                                  2 = Female
                                                                         1 = Under 18
                                                                         2 = 18-38
                                                                         3 = 39-59
              Into which of the following categories does your age       4 = 60+
QS3           fall?                                                      5 = Prefer not to say
QS4           In which state do you currently reside?
              Do you or does any member of your household work           1 = A company that sells
QS5_1         for any of the following types of companies?               health insurance
              Do you or does any member of your household work           1 = A company that sells
QS5_2         for any of the following types of companies?               automobile insurance
              Do you or does any member of your household work           1 = A company that sells life
QS5_3         for any of the following types of companies?               insurance
                                                                         1 = A for-profit organization
                                                                         that offers discounts to its
              Do you or does any member of your household work           members (e.g., on insurance,
QS5_4         for any of the following types of companies?               travel, restaurants)
                                                                         1 = A non-profit organization
                                                                         that offers discounts to its
              Do you or does any member of your household work           members (e.g., on insurance,
QS5_5         for any of the following types of companies?               travel, restaurants)
              Do you or does any member of your household work           1 = A market research firm
QS5_6         for any of the following types of companies?               or advertising agency
              Do you or does any member of your household work
QS5_7         for any of the following types of companies?               1 = None of the above
              In which, if any, of the following are you currently
              enrolled? If more than one of these options apply to
              your plan(s), please select all that apply. For example,
              if your Medicaid plan is also an HMO, please select
QS6_1         both Medicaid and HMO.                                     1 = Medicare
              In which, if any, of the following are you currently
              enrolled? If more than one of these options apply to
              your plan(s), please select all that apply. For example,
              if your Medicaid plan is also an HMO, please select
QS6_2         both Medicaid and HMO.                                     1 = Medicaid

                                                                                              J-1
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 80 of 102 PageID: 2744




              In which, if any, of the following are you currently
              enrolled? If more than one of these options apply to
              your plan(s), please select all that apply. For example,
              if your Medicaid plan is also an HMO, please select        1 = Medigap (Medicare
QS6_3         both Medicaid and HMO.                                     Supplement Insurance)
              In which, if any, of the following are you currently
              enrolled? If more than one of these options apply to
              your plan(s), please select all that apply. For example,   1 = Preferred Provider
              if your Medicaid plan is also an HMO, please select        Organization health
QS6_4         both Medicaid and HMO.                                     insurance plan (PPO)
              In which, if any, of the following are you currently
              enrolled? If more than one of these options apply to
              your plan(s), please select all that apply. For example,   1 = Health Maintenance
              if your Medicaid plan is also an HMO, please select        Organization health
QS6_5         both Medicaid and HMO.                                     insurance plan (HMO)
              In which, if any, of the following are you currently
              enrolled? If more than one of these options apply to
              your plan(s), please select all that apply. For example,
              if your Medicaid plan is also an HMO, please select
QS6_6         both Medicaid and HMO.                                     1 = Don’t know/Unsure
              In which, if any, of the following are you currently
              enrolled? If more than one of these options apply to
              your plan(s), please select all that apply. For example,
              if your Medicaid plan is also an HMO, please select
QS6_7         both Medicaid and HMO.                                     1 = None of the above
              In which, if any, of the following are you likely to
QS7_1         enroll in the next five years?                             1 = Medicare
              In which, if any, of the following are you likely to
QS7_2         enroll in the next five years?                             1 = Medicaid
              In which, if any, of the following are you likely to       1 = Medigap (Medicare
QS7_3         enroll in the next five years?                             Supplement Insurance)
                                                                         1 = Preferred Provider
              In which, if any, of the following are you likely to       Organization health
QS7_4         enroll in the next five years?                             insurance plan (PPO)
                                                                         1 = Health Maintenance
              In which, if any, of the following are you likely to       Organization health
QS7_5         enroll in the next five years?                             insurance plan (HMO)
              In which, if any, of the following are you likely to
QS7_6         enroll in the next five years?                             1 = Don’t know/Unsure
              In which, if any, of the following are you likely to
QS7_7         enroll in the next five years?                             1 = None of the above
                                                                         1 = NORTH
              Please select [“NORTH”] [“SOUTH”] [“EAST”]                 2 = SOUTH
              [“WEST”] from the following list in order to continue      3 = EAST
QS8           with this survey.                                          4 = WEST


                                                                                              J-2
Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 81 of 102 PageID: 2745




                                                                      1 = I understand and agree to
                                                                      the above instructions
                                                                      2 = I do not understand or do
              You have qualified to take this survey. Before          not agree to the above
QS9           continuing, please carefully read these instructions:   instructions
                                                                      1 = AARP Medicare
                                                                      Supplemental Plans, insured
                                                                      by UnitedHealthcare
                                                                      Insurance Company
                                                                      /UnitedHealthcare Insurance
                                                                      Company
                                                                      2 = Aetna Life Insurance Co
                                                                      3 = Colonial Penn Life
                                                                      Insurance Co (formerly
                                                                      Conseco Direct Life
                                                                      Insurance Co) sometimes
                                                                      called Banker Conseco Life
                                                                      Insurance Company
                                                                      4 = United of Omaha Life
              Suppose you were enrolling in Medigap Plan F. If you    Insurance Company
              had to purchase Medigap Plan F from one of the          sometimes called Mutual of
Q1            companies below, which would you choose?                Omaha Insurance Company
                                                                      T = Q1_1 = AARP Medicare
                                                                      Supplemental Plans, insured
                                                                      by UnitedHealthcare
                                                                      Insurance Company
                                                                      C = Q1_1 =
                                                                      UnitedHealthcare Insurance
sVersion      Stimulus condition                                      Company

StartTime     Date and time respondent started the survey

EndTime       Date and time respondent ended the survey

Scrub         Respondent removed from dataset prior to analysis       1 = Removed




                                                                                           J-3
               Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 82 of 102 PageID: 2746
                                            Appendix K: Data Listing

ID    Qs1   Qs2   Qs3   Qs4   Qs5_1   Qs5_2   Qs5_3   Qs5_4   Qs5_5   Qs5_6   Qs5_7       Qs6_1       Qs6_2   Qs6_3       Qs6_4
 1464     2     1     4 NY                                                            1           1                   1
 1473     2     1     4 NY                                                            1           1                   1
 1476     1     2     4 NJ                                                            1           1                   1
 1485     1     2     4 NJ                                                            1           1                   1
 1486     1     2     4 NY                                                            1                                           1
 1489     2     1     4 NJ                                                            1           1                   1
 1491     3     2     4 NY                                                            1                                           1
 1496     1     1     4 NJ                                                            1           1                   1
 1507     2     2     4 NJ                                                            1           1                   1
 1514     2     2     4 NJ                                                            1           1                   1
 1516     2     1     4 NJ                                                            1           1                   1
 1518     2     2     4 NY                                                            1           1                   1
 1521     1     1     4 NJ                                                            1           1                   1
 1537     1     1     4 NY                                                            1           1                   1
 1542     1     1     4 NY                                                            1           1                   1
 1545     1     1     4 NY                                                            1           1                   1
 1557     2     1     4 NY                                                            1           1                   1
 1558     2     1     4 NY                                                            1           1                   1
 1560     1     2     4 NY                                                            1           1                   1
 1561     2     2     4 NJ                                                            1           1                   1
 1565     1     1     4 NY                                                            1           1                   1
 1566     2     2     4 NY                                                            1           1                   1
 1572     3     2     4 NY                                                            1           1                   1
 1576     3     2     4 NY                                                            1           1                   1
 1592     3     1     4 NY                                                            1           1                   1
 1601     2     2     4 NJ                                                            1           1                   1
 1606     3     1     4 NY                                                            1           1                   1
 1607     2     2     4 NJ                                                            1           1                   1
 1628     3     1     4 NJ                                                            1           1
 1629     1     2     4 NY                                                            1           1                   1
 1634     1     1     4 NJ                                                            1           1
 1638     2     2     4 NY                                                            1           1                               1
 1639     3     2     4 NY                                                            1           1                   1


                                                                                                                              K-1
                Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 83 of 102 PageID: 2747
                                             Appendix K: Data Listing

ID    Qs6_5   Qs6_6   Qs6_7   Qs7_1       Qs7_2   Qs7_3       Qs7_4       Qs7_5       Qs7_6       Qs7_7       Qs8       Qs9       Q1       sVersion
 1464                                 1                   1                                                         2         1        1   C
 1473                                 1                                           1                                 1         1        1   T
 1476                                                                                         1                     1         1        1   C
 1485                                 1                   1                                                         1         1        1   T
 1486                                 1                   1                                                         1         1        1   C
 1489                                 1                   1                                                         4         1        1   T
 1491                                 1                   1                                                         3         1        1   C
 1496                                 1                   1                                                         1         1        1   T
 1507                                 1                   1                                                         1         1        2   C
 1514                                 1                   1                                                         4         1        1   T
 1516                                 1                   1                                                         1         1        1   T
 1518                                 1                   1                                                         2         1        1   C
 1521                                                     1                                                         2         1        1   C
 1537       1                         1                   1           1           1                                 1         1        1   C
 1542                                                                                                     1         4         1        4   T
 1545                                                                                                     1         1         1        1   T
 1557                                 1                   1                                                         1         1        1   T
 1558                                                                                                     1         2         1        1   C
 1560                                 1                   1                                                         1         1        1   C
 1561                                 1                   1                                                         1         1        2   T
 1565                                 1                   1                                                         1         1        1   T
 1566                                                                                                     1         3         1        2   C
 1572                                 1                   1                                                         4         1        1   C
 1576                                                                                         1                     1         1        1   C
 1592                                 1                   1                                                         1         1        1   T
 1601                                 1                   1                                                         1         1        1   T
 1606                                                                                         1                     1         1        1   T
 1607                                 1                   1                                                         4         1        1   C
 1628                                                     1                                                         1         1        1   C
 1629                                 1                   1                                                         1         1        1   T
 1634                                                     1                                                         3         1        1   C
 1638                                 1                   1                                                         1         1        1   T
 1639                                                                                                     1         3         1        1   C


                                                                                                                                                      K-2
                   Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 84 of 102 PageID: 2748
                                                Appendix K: Data Listing

ID      StartTime           EndTime           Scrub
 1464    12/17/2019 12:47    12/17/2019 12:53
 1473    12/17/2019 13:29    12/17/2019 13:35
 1476    12/17/2019 13:46    12/17/2019 13:52
 1485    12/17/2019 14:41    12/17/2019 14:44
 1486    12/17/2019 14:42    12/17/2019 14:46
 1489    12/17/2019 15:41    12/17/2019 15:44
 1491    12/17/2019 15:50    12/17/2019 15:53
 1496    12/17/2019 15:57    12/17/2019 16:00
 1507    12/17/2019 16:01    12/17/2019 16:02
 1514    12/17/2019 16:04    12/17/2019 16:09
 1516    12/17/2019 16:05    12/17/2019 16:08
 1518    12/17/2019 16:06    12/17/2019 16:10
 1521    12/17/2019 16:08    12/17/2019 16:15
 1537    12/17/2019 16:16    12/17/2019 16:24
 1542    12/17/2019 16:19    12/17/2019 16:21
 1545    12/17/2019 16:20    12/17/2019 16:25
 1557    12/17/2019 16:25    12/17/2019 16:30
 1558    12/17/2019 16:27    12/17/2019 16:29
 1560    12/17/2019 16:29    12/17/2019 16:32
 1561    12/17/2019 16:29    12/17/2019 16:33
 1565    12/17/2019 16:31    12/17/2019 16:33
 1566    12/17/2019 16:32    12/17/2019 16:35
 1572    12/17/2019 16:35    12/17/2019 16:42
 1576    12/17/2019 16:38    12/17/2019 16:41
 1592    12/17/2019 16:49    12/17/2019 16:55
 1601    12/17/2019 17:06    12/17/2019 17:09
 1606    12/17/2019 17:11    12/17/2019 17:15
 1607    12/17/2019 17:11    12/17/2019 17:14
 1628    12/17/2019 18:03    12/17/2019 18:05
 1629    12/17/2019 18:11    12/17/2019 18:14
 1634    12/17/2019 18:17    12/17/2019 18:20
 1638    12/17/2019 18:20    12/17/2019 18:23
 1639    12/17/2019 18:20    12/17/2019 18:25


                                                                                                        K-3
               Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 85 of 102 PageID: 2749
                                            Appendix K: Data Listing

ID    Qs1   Qs2   Qs3   Qs4   Qs5_1   Qs5_2   Qs5_3   Qs5_4   Qs5_5   Qs5_6   Qs5_7       Qs6_1       Qs6_2   Qs6_3       Qs6_4
 1640     2     2     4 NY                                                            1           1                   1
 1646     3     1     4 NJ                                                            1           1                   1
 1650     1     2     4 NY                                                            1           1                   1
 1653     1     2     4 NY                                                            1           1                   1
 1664     1     1     4 NJ                                                            1                                           1
 1666     1     1     4 NY                                                            1           1                   1
 1675     2     2     4 NY                                                            1           1                   1
 1677     1     1     4 NJ                                                            1           1                   1
 1680     1     2     4 NY                                                            1           1
 1683     2     1     4 NJ                                                            1           1                   1
 1685     1     1     4 NY                                                            1           1                   1
 1691     1     1     4 NY                                                            1           1                   1
 1697     3     1     4 NY                                                            1           1                   1
 1698     3     2     4 NY                                                            1           1
 1700     1     1     4 NY                                                            1           1                   1
 1701     2     1     4 NJ                                                            1           1
 1718     3     1     4 NJ                                                            1           1                   1
 1741     2     1     4 NY                                                            1           1                   1
 1743     1     1     4 NJ                                                            1           1                   1
 1747     3     1     4 NJ                                                            1           1                   1
 1758     2     1     4 NJ                                                            1           1                   1
 1761     3     1     4 NJ                                                            1           1                   1
 1767     1     1     4 NJ                                                            1           1                   1
 1775     2     2     4 NY                                                            1           1                   1
 1784     1     1     4 NY                                                            1           1                   1
 1801     2     2     4 NY                                                            1           1                   1
 1811     2     2     4 NY                                                            1           1                   1
 1829     3     2     4 NY                                                            1           1                               1
 1832     3     2     4 NJ                                                            1           1                   1
 1835     2     2     4 NJ                                                            1           1                   1
 1844     1     2     4 NJ                                                            1           1                   1
 1848     2     2     4 NJ                                                            1           1                   1
 1850     1     2     4 NJ                                                            1           1                   1


                                                                                                                              K-4
                Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 86 of 102 PageID: 2750
                                             Appendix K: Data Listing

ID    Qs6_5   Qs6_6   Qs6_7   Qs7_1       Qs7_2   Qs7_3       Qs7_4       Qs7_5   Qs7_6       Qs7_7       Qs8       Qs9       Q1       sVersion
 1640                                 1                   1                                                     1         1        1   C
 1646                                 1                   1                                                     4         1        1   T
 1650                                 1                   1                                                     4         1        2   T
 1653                                                                                     1                     2         1        1   C
 1664                                 1                   1                                                     4         1        1   T
 1666                                 1                   1                                                     2         1        1   C
 1675                                 1                   1                                                     1         1        1   T
 1677                                 1                   1                                                     3         1        1   C
 1680                                 1                   1                                                     2         1        1   T
 1683                                 1                   1                                                     1         1        1   C
 1685                                                                                                 1         1         1        1   T
 1691                                 1                   1                                                     1         1        2   C
 1697                                                                                                 1         1         1        1   T
 1698                                 1                   1                                                     2         1        1   C
 1700                                                                                                 1         1         1        2   C
 1701                                                     1                                                     1         1        1   T
 1718                                 1                   1                                                     2         1        1   T
 1741                                 1                   1                                                     1         1        1   C
 1743                                                     1                                                     1         1        1   T
 1747                                                                                                 1         2         1        1   C
 1758                                 1                   1                                                     1         1        1   T
 1761                                 1                   1                                                     4         1        2   T
 1767                                 1                   1                                                     1         1        1   C
 1775                                 1                   1                                                     4         1        2   C
 1784                                 1                   1                                                     1         1        1   T
 1801                                 1                   1                                                     3         1        1   C
 1811                                                                                                 1         4         1        1   T
 1829                                 1                   1           1                                         3         1        1   C
 1832                                 1                   1                                                     1         1        2   C
 1835                                 1                   1                                                     1         1        1   T
 1844                                 1                   1                                                     1         1        1   T
 1848                                                                                     1                     1         1        1   T
 1850                                 1                   1                                                     1         1        2   C


                                                                                                                                                  K-5
                   Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 87 of 102 PageID: 2751
                                                Appendix K: Data Listing

ID      StartTime           EndTime           Scrub
 1640    12/17/2019 18:22    12/17/2019 18:25
 1646    12/17/2019 18:29    12/17/2019 18:32
 1650    12/17/2019 18:31    12/17/2019 18:35
 1653    12/17/2019 18:34    12/17/2019 18:39
 1664    12/17/2019 18:46    12/17/2019 18:49
 1666    12/17/2019 18:52    12/17/2019 18:58
 1675    12/17/2019 19:06    12/17/2019 19:08
 1677    12/17/2019 19:06    12/17/2019 19:10
 1680    12/17/2019 19:07    12/17/2019 19:11
 1683    12/17/2019 19:15    12/17/2019 19:18
 1685    12/17/2019 19:18    12/17/2019 19:22
 1691    12/17/2019 19:28    12/17/2019 19:30
 1697    12/17/2019 19:37    12/17/2019 19:41
 1698    12/17/2019 19:38    12/17/2019 19:43
 1700    12/17/2019 19:39    12/17/2019 19:42
 1701    12/17/2019 19:40    12/17/2019 19:52
 1718    12/17/2019 19:54    12/17/2019 19:57
 1741    12/17/2019 20:22    12/17/2019 20:25
 1743    12/17/2019 20:27    12/17/2019 20:30
 1747    12/17/2019 20:29    12/17/2019 20:40
 1758    12/17/2019 20:38    12/17/2019 20:50
 1761    12/17/2019 20:46    12/17/2019 20:50
 1767    12/17/2019 20:51    12/17/2019 20:54
 1775    12/17/2019 21:07    12/17/2019 21:14
 1784    12/17/2019 21:17    12/17/2019 21:19
 1801    12/17/2019 21:32    12/17/2019 21:35
 1811    12/17/2019 21:43    12/17/2019 21:47
 1829    12/17/2019 22:13    12/17/2019 22:18
 1832    12/17/2019 22:14    12/17/2019 22:19
 1835    12/17/2019 22:23    12/17/2019 22:29
 1844    12/17/2019 22:43    12/17/2019 22:46
 1848    12/17/2019 22:53    12/17/2019 22:58
 1850    12/17/2019 22:55    12/17/2019 22:57


                                                                                                        K-6
               Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 88 of 102 PageID: 2752
                                            Appendix K: Data Listing

ID    Qs1   Qs2   Qs3   Qs4   Qs5_1   Qs5_2   Qs5_3   Qs5_4   Qs5_5   Qs5_6   Qs5_7       Qs6_1       Qs6_2   Qs6_3       Qs6_4
 1853     2     2     4 NJ                                                            1           1                   1
 1856     2     2     4 NY                                                            1           1                   1
 1859     2     2     4 NY                                                            1           1                   1
 1861     2     2     4 NJ                                                            1           1                   1
 1863     2     2     4 NY                                                            1           1                   1
 1864     2     2     4 NY                                                            1           1                   1
 1878     3     2     4 NJ                                                            1           1                   1
 1884     2     1     4 NY                                                            1           1                   1
 1886     2     1     4 NJ                                                            1           1                   1
 1896     1     1     4 NJ                                                            1           1                   1
 1903     1     2     4 NY                                                            1           1                   1
 1904     2     1     4 NJ                                                            1           1                               1
 1913     1     1     4 NY                                                            1           1
 1917     1     2     4 NY                                                            1           1                   1
 1922     2     1     4 NY                                                            1           1                   1
 1923     2     2     4 NY                                                            1                                           1
 1926     2     1     4 NY                                                            1           1                   1
 1927     1     1     4 NJ                                                            1           1                   1
 1940     2     1     4 NY                                                            1           1                   1
 1945     2     1     4 NJ                                                            1           1                   1           1
 1946     1     2     4 NY                                                            1           1                   1
 1948     1     1     4 NY                                                            1           1                   1
 1951     1     1     4 NY                                                            1           1
 1967     3     2     4 NY                                                            1                                           1
 1973     1     1     4 NJ                                                            1           1                   1
 1985     2     2     4 NY                                                            1           1                   1
 1998     3     1     4 NY                                                            1           1                   1
 2007     3     2     4 NY                                                            1           1                   1           1
 2010     1     1     4 NY                                                            1           1
 2012     3     2     4 NY                                                            1           1                   1
 2013     2     1     4 NY                                                            1           1                   1
 2016     2     2     4 NY                                                            1                                           1
 2029     2     2     4 NY                                                            1                                           1


                                                                                                                              K-7
                Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 89 of 102 PageID: 2753
                                             Appendix K: Data Listing

ID    Qs6_5   Qs6_6   Qs6_7   Qs7_1       Qs7_2   Qs7_3       Qs7_4       Qs7_5   Qs7_6       Qs7_7       Qs8       Qs9       Q1       sVersion
 1853                                 1                   1                                                     2         1        2   C
 1856                                 1                   1                                                     2         1        1   T
 1859                                                                                                 1         1         1        1   C
 1861                                 1                   1                                                     2         1        1   T
 1863                                                                                     1                     1         1        2   C
 1864                                 1                   1                                                     3         1        2   T
 1878                                                                                                 1         1         1        2   C
 1884                                                                                     1                     1         1        2   T
 1886                                 1                   1                                                     3         1        1   T
 1896                                 1                   1                                                     4         1        1   C
 1903                                 1                   1                                                     2         1        1   C
 1904                                 1                   1                                                     3         1        2   T
 1913                                 1                   1                                                     1         1        1   C
 1917                                 1                               1                                         4         1        1   T
 1922                                 1                   1                                                     1         1        1   C
 1923                                 1                   1           1                                         4         1        2   T
 1926                                 1                   1                                                     2         1        1   C
 1927                                 1                   1                                                     1         1        1   T
 1940                                 1                   1                                                     4         1        1   C
 1945                                 1                   1           1                                         1         1        1   T
 1946                                                                                                 1         3         1        1   C
 1948                                 1                   1                                                     3         1        1   T
 1951                                 1                   1                                                     1         1        1   C
 1967                                 1                   1                                                     3         1        1   T
 1973       1                                                                                         1         3         1        2   C
 1985                                 1                   1                                                     4         1        2   T
 1998                                 1                   1                                                     2         1        1   C
 2007                                                                                     1                     2         1        1   C
 2010                                 1                   1                                                     1         1        1   T
 2012                                                                                                 1         4         1        1   C
 2013                                 1                   1                                                     1         1        1   T
 2016                                 1                   1                                                     1         1        1   T
 2029                                 1                   1                                                     1         1        1   C


                                                                                                                                                  K-8
                   Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 90 of 102 PageID: 2754
                                                Appendix K: Data Listing

ID      StartTime           EndTime           Scrub
 1853    12/17/2019 23:08    12/17/2019 23:11
 1856    12/17/2019 23:13    12/17/2019 23:19
 1859    12/17/2019 23:29    12/17/2019 23:31
 1861    12/17/2019 23:32    12/17/2019 23:34
 1863    12/17/2019 23:35    12/17/2019 23:38
 1864    12/17/2019 23:38    12/17/2019 23:44
 1878    12/18/2019 10:24    12/18/2019 10:28
 1884    12/18/2019 10:31    12/18/2019 10:35
 1886    12/18/2019 10:31    12/18/2019 10:35
 1896    12/18/2019 10:44    12/18/2019 10:48
 1903    12/18/2019 11:07    12/18/2019 11:10
 1904    12/18/2019 11:08    12/18/2019 11:13
 1913    12/18/2019 11:18    12/18/2019 11:21
 1917    12/18/2019 11:37    12/18/2019 11:47
 1922    12/18/2019 11:49    12/18/2019 11:51
 1923    12/18/2019 11:53    12/18/2019 11:56
 1926    12/18/2019 12:19    12/18/2019 12:24
 1927    12/18/2019 12:26    12/18/2019 12:30
 1940    12/18/2019 13:08    12/18/2019 13:13
 1945    12/18/2019 13:16    12/18/2019 13:19
 1946    12/18/2019 13:18    12/18/2019 13:21
 1948    12/18/2019 13:27    12/18/2019 13:29
 1951    12/18/2019 13:33    12/18/2019 13:36
 1967    12/18/2019 14:25    12/18/2019 14:28
 1973    12/18/2019 14:37    12/18/2019 14:44
 1985    12/18/2019 14:53    12/18/2019 14:56
 1998    12/18/2019 15:18    12/18/2019 15:21
 2007    12/18/2019 15:23    12/18/2019 15:42       1
 2010    12/18/2019 15:28    12/18/2019 15:31
 2012    12/18/2019 15:34    12/18/2019 15:39
 2013    12/18/2019 15:37    12/18/2019 15:40
 2016    12/18/2019 15:42    12/18/2019 15:47
 2029    12/18/2019 16:43    12/18/2019 16:46


                                                                                                        K-9
               Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 91 of 102 PageID: 2755
                                            Appendix K: Data Listing

ID    Qs1   Qs2   Qs3   Qs4   Qs5_1   Qs5_2   Qs5_3   Qs5_4   Qs5_5   Qs5_6   Qs5_7       Qs6_1       Qs6_2   Qs6_3       Qs6_4
 2030     1     1     4 NJ                                                            1                                           1
 2036     2     2     4 NJ                                                            1           1                   1
 2044     2     2     4 NY                                                            1           1                   1
 2047     1     1     4 NY                                                            1           1                   1
 2060     1     2     4 NY                                                            1           1                   1
 2071     1     2     4 NY                                                            1           1                   1           1
 2083     3     1     4 NJ                                                            1           1                   1
 2100     2     2     4 NY                                                            1           1                   1
 2118     1     1     4 NY                                                            1           1                   1
 2129     1     2     4 NJ                                                            1
 2133     1     2     4 NJ                                                            1           1                   1
 2135     2     1     4 NY                                                            1           1                   1
 2138     1     2     4 NY                                                            1           1                   1
 2143     1     1     4 NJ                                                            1           1                   1
 2152     2     1     4 NY                                                            1           1                   1
 2160     2     1     4 NY                                                            1           1                   1
 2173     3     1     4 NY                                                            1           1
 2177     1     1     4 NJ                                                            1           1                   1
 2180     1     1     4 NY                                                            1           1                   1
 2191     2     1     4 NY                                                            1           1                   1
 2193     2     1     4 NY                                                            1           1                   1
 2195     2     1     4 NY                                                            1                                           1
 2209     3     1     4 NY                                                            1           1                   1
 2210     1     2     4 NY                                                            1           1                   1
 2213     1     1     4 NY                                                            1           1                   1
 2216     2     1     4 NY                                                            1           1                   1
 2221     2     1     4 NY                                                            1           1
 2227     1     2     4 NY                                                            1           1                   1
 2234     1     1     4 NJ                                                            1           1
 2236     1     1     4 NJ                                                            1           1                   1
 2237     2     1     4 NJ                                                            1           1                   1
 2242     1     1     4 NY                                                            1           1                               1
 2250     1     2     4 NJ                                                            1           1


                                                                                                                             K-10
                Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 92 of 102 PageID: 2756
                                             Appendix K: Data Listing

ID    Qs6_5   Qs6_6   Qs6_7       Qs7_1       Qs7_2   Qs7_3       Qs7_4       Qs7_5       Qs7_6       Qs7_7       Qs8       Qs9       Q1       sVersion
 2030                                     1                   1                                                         1         1        1   T
 2036                                                                                                         1         1         1        4   T
 2044                                     1                   1                                                         4         1        2   C
 2047                                     1                   1                                                         1         1        1   C
 2060                                     1                   1                                                         1         1        1   T
 2071                                     1                   1           1                                             1         1        1   C
 2083                                                                                                         1         3         1        2   T
 2100                                                                                             1                     3         1        1   C
 2118                                                                                                         1         1         1        2   T
 2129                         1           1                   1                                                         1         1        1   C
 2133                                     1                   1                                                         3         1        1   T
 2135                                     1                   1                                                         4         1        1   C
 2138                                                                                             1                     3         1        1   T
 2143                                                                                             1                     1         1        1   C
 2152                                     1                   1                                                         3         1        1   T
 2160                                     1                   1                                                         1         1        1   C
 2173                                                         1                                                         3         1        1   T
 2177                                     1                   1                                                         1         1        1   C
 2180                                     1                   1                                                         2         1        1   T
 2191                                     1                   1                                                         3         1        1   C
 2193       1                             1                   1                       1                                 3         1        2   T
 2195                                     1                   1                                                         4         1        2   C
 2209                                     1                   1                                                         3         1        4   T
 2210                                     1                   1                                                         4         1        2   C
 2213                                     1                   1                                                         1         1        1   T
 2216                                     1                   1                                                         1         1        1   C
 2221                                     1                   1                                                         1         1        1   T
 2227                                     1                   1                                                         2         1        1   C
 2234                                     1                   1                                                         3         1        1   T
 2236                                     1                   1                                                         1         1        2   T
 2237                                     1                   1                                                         2         1        1   C
 2242                                                         1                                                         4         1        1   C
 2250                                                         1                                                         1         1        1   T


                                                                                                                                                          K-11
                   Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 93 of 102 PageID: 2757
                                                Appendix K: Data Listing

ID      StartTime           EndTime           Scrub
 2030    12/18/2019 16:44    12/18/2019 16:52
 2036    12/18/2019 16:49    12/18/2019 16:52
 2044    12/18/2019 16:59    12/18/2019 17:03
 2047    12/18/2019 17:05    12/18/2019 17:07
 2060    12/18/2019 17:28    12/18/2019 17:32
 2071    12/18/2019 18:02    12/18/2019 18:07
 2083    12/18/2019 19:30    12/18/2019 19:34
 2100    12/18/2019 20:16    12/18/2019 20:20
 2118    12/18/2019 21:51    12/18/2019 21:54
 2129     12/19/2019 0:34     12/19/2019 0:40
 2133     12/19/2019 1:31     12/19/2019 1:33
 2135     12/19/2019 1:35     12/19/2019 1:39
 2138     12/19/2019 2:10     12/19/2019 2:19
 2143     12/19/2019 3:07     12/19/2019 3:11
 2152     12/19/2019 5:02     12/19/2019 5:05
 2160     12/19/2019 6:07     12/19/2019 6:10
 2173     12/19/2019 7:16     12/19/2019 7:19
 2177     12/19/2019 7:28     12/19/2019 7:31
 2180     12/19/2019 7:35     12/19/2019 7:37
 2191     12/19/2019 8:10     12/19/2019 8:14
 2193     12/19/2019 8:13     12/19/2019 8:18
 2195     12/19/2019 8:17     12/19/2019 8:27
 2209     12/19/2019 8:43     12/19/2019 8:46
 2210     12/19/2019 8:50     12/19/2019 8:54
 2213     12/19/2019 8:55     12/19/2019 9:00
 2216     12/19/2019 8:58     12/19/2019 9:01
 2221     12/19/2019 9:33     12/19/2019 9:38
 2227     12/19/2019 9:58    12/19/2019 10:02
 2234    12/19/2019 10:10    12/19/2019 10:20
 2236    12/19/2019 10:21    12/19/2019 10:30
 2237    12/19/2019 10:21    12/19/2019 10:24
 2242    12/19/2019 10:37    12/19/2019 10:56       1
 2250    12/19/2019 10:55    12/19/2019 10:56


                                                                                                        K-12
               Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 94 of 102 PageID: 2758
                                            Appendix K: Data Listing

ID    Qs1   Qs2   Qs3   Qs4   Qs5_1   Qs5_2   Qs5_3   Qs5_4   Qs5_5   Qs5_6   Qs5_7       Qs6_1       Qs6_2       Qs6_3       Qs6_4
 2254     2     1     4 NJ                                                            1                                               1
 2260     1     1     4 NY                                                            1           1                       1
 2274     2     1     4 NJ                                                            1           1                       1           1
 2276     3     1     4 NY                                                            1           1                       1
 2280     3     1     4 NJ                                                            1           1                       1
 2284     1     1     4 NY                                                            1           1
 2287     3     2     4 NY                                                            1           1                       1
 2294     1     1     4 NJ                                                            1           1                       1
 2297     3     1     4 NJ                                                            1           1                       1
 2303     1     2     4 NJ                                                            1           1                       1
 2308     2     1     4 NJ                                                            1           1                       1
 2323     1     1     4 NY                                                            1           1                       1
 2324     2     2     4 NJ                                                            1           1                       1
 2330     2     2     4 NJ                                                            1                                               1
 2339     3     2     4 NY                                                            1           1                       1
 2343     2     2     4 NJ                                                            1                                               1
 2346     1     2     4 NY                                                            1           1                       1
 2347     3     2     4 NJ                                                            1           1                       1
 2348     3     2     4 NY                                                            1           1                       1
 2365     1     2     4 NY                                                            1           1                       1
 2371     1     2     4 NJ                                                            1           1                       1
 2372     1     2     4 NJ                                                            1           1                       1
 2373     3     1     4 NJ                                                            1           1                       1
 2374     2     2     4 NJ                                                            1           1                       1
 2382     3     2     4 NY                                                            1           1
 2385     2     2     4 NJ                                                            1           1                       1
 2393     2     2     4 NJ                                                            1           1
 2403     3     2     4 NY                                                            1           1
 2415     2     2     4 NY                                                            1
 2417     3     2     4 NY                                                            1           1                       1
 2427     3     2     4 NY                                                            1                       1
 2430     3     2     4 NJ                                                            1           1                       1
 2431     2     1     4 NJ                                                            1           1                       1


                                                                                                                                 K-13
                Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 95 of 102 PageID: 2759
                                             Appendix K: Data Listing

ID    Qs6_5   Qs6_6   Qs6_7   Qs7_1       Qs7_2       Qs7_3       Qs7_4       Qs7_5   Qs7_6       Qs7_7       Qs8       Qs9       Q1       sVersion
 2254                                 1                       1                                                     4         1        1   C
 2260                                                                                                     1         1         1        1   T
 2274                                                                                                     1         4         1        1   C
 2276                                 1                       1                                                     1         1        1   T
 2280       1                                                                                             1         1         1        1   C
 2284                                                         1                                                     4         1        3   T
 2287                                                                                                     1         4         1        1   C
 2294                                 1                       1                                                     3         1        1   T
 2297                                 1                       1                                                     1         1        1   C
 2303                                 1                       1                                                     1         1        1   T
 2308                                 1                       1                                                     1         1        1   C
 2323                                 1                       1                                                     2         1        1   T
 2324                                 1                       1                                                     1         1        2   C
 2330                                 1                       1                                                     4         1        1   T
 2339                                 1                       1                                                     3         1        1   C
 2343                                 1                       1           1                                         1         1        4   T
 2346                                 1                       1                                                     1         1        1   C
 2347                                                         1                                                     3         1        2   T
 2348                                 1                       1                                                     2         1        2   C
 2365                                 1                       1                                                     1         1        2   T
 2371                                 1                       1                                                     2         1        2   C
 2372                                                                                                     1         1         1        2   T
 2373                                                                                                     1         4         1        1   C
 2374                                                                                                     1         1         1        2   T
 2382                                 1                       1                                                     3         1        2   C
 2385                                 1                       1                                                     4         1        1   T
 2393       1                         1                       1                                                     1         1        1   C
 2403                                 1                       1                                                     1         1        2   T
 2415       1                         1                       1                                                     3         1        1   C
 2417                                                                                         1                     1         1        1   T
 2427                                 1           1           1                                                     1         1        2   T
 2430                                 1                       1                                                     1         1        1   C
 2431                                                                                                     1         1         1        1   C


                                                                                                                                                      K-14
                   Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 96 of 102 PageID: 2760
                                                Appendix K: Data Listing

ID      StartTime           EndTime           Scrub
 2254    12/19/2019 11:04    12/19/2019 11:08
 2260    12/19/2019 11:14    12/19/2019 11:16
 2274    12/19/2019 11:44    12/19/2019 11:46
 2276    12/19/2019 11:48    12/19/2019 11:52
 2280    12/19/2019 12:10    12/19/2019 12:14
 2284    12/19/2019 12:31    12/19/2019 12:32
 2287    12/19/2019 12:44    12/19/2019 12:48
 2294    12/19/2019 13:08    12/19/2019 13:10
 2297    12/19/2019 13:13    12/19/2019 13:15
 2303    12/19/2019 13:44    12/19/2019 13:45
 2308    12/19/2019 13:50    12/19/2019 13:53
 2323    12/19/2019 15:28    12/19/2019 15:31
 2324    12/19/2019 15:30    12/19/2019 15:34
 2330    12/19/2019 15:51    12/19/2019 15:56
 2339    12/19/2019 16:16    12/19/2019 16:29
 2343    12/19/2019 16:33    12/19/2019 16:36
 2346    12/19/2019 16:58    12/19/2019 17:01
 2347    12/19/2019 17:02    12/19/2019 17:06
 2348    12/19/2019 17:07    12/19/2019 17:11
 2365    12/19/2019 18:01    12/19/2019 18:05
 2371    12/19/2019 18:22    12/19/2019 18:25
 2372    12/19/2019 18:25    12/19/2019 18:28
 2373    12/19/2019 18:28    12/19/2019 18:34
 2374    12/19/2019 18:29    12/19/2019 18:46       1
 2382    12/19/2019 18:45    12/19/2019 18:48
 2385    12/19/2019 18:59    12/19/2019 19:07
 2393    12/19/2019 19:21    12/19/2019 19:31
 2403    12/19/2019 19:47    12/19/2019 19:50
 2415    12/19/2019 20:09    12/19/2019 20:13
 2417    12/19/2019 20:27    12/19/2019 20:30
 2427    12/19/2019 21:09    12/19/2019 21:18
 2430    12/19/2019 21:11    12/19/2019 21:14
 2431    12/19/2019 21:12    12/19/2019 21:15


                                                                                                        K-15
               Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 97 of 102 PageID: 2761
                                            Appendix K: Data Listing

ID    Qs1   Qs2   Qs3   Qs4   Qs5_1   Qs5_2   Qs5_3   Qs5_4   Qs5_5   Qs5_6   Qs5_7       Qs6_1       Qs6_2   Qs6_3       Qs6_4
 2440     1     2     4 NJ                                                            1           1
 2443     3     1     4 NJ                                                            1           1                   1
 2447     2     2     4 NJ                                                            1           1                   1
 2448     2     2     4 NJ                                                            1                                           1
 2457     3     1     4 NJ                                                            1           1                   1
 2462     3     1     4 NY                                                            1           1
 2469     3     1     4 NJ                                                            1           1                   1
 2475     1     1     4 NY                                                            1           1                   1
 2478     2     1     4 NJ                                                            1           1
 2482     1     2     4 NJ                                                            1           1                   1
 2490     1     2     4 NJ                                                            1           1                   1
 2497     3     2     4 NY                                                            1           1                   1
 2499     2     1     4 NY                                                            1           1
 2501     2     1     4 NY                                                            1           1                   1           1
 2503     3     1     4 NY                                                            1           1                   1
 2505     3     2     4 NY                                                            1           1
 2513     3     2     4 NY                                                            1                                           1
 2514     1     2     4 NJ                                                            1           1                   1
 2521     1     1     4 NY                                                            1           1                   1
 2526     2     1     4 NY                                                            1           1                   1
 2538     2     2     4 NY                                                            1           1
 2539     2     1     4 NY                                                            1
 2546     2     2     4 NY                                                            1           1                   1           1
 2558     3     2     4 NY                                                            1           1                   1
 2561     2     1     4 NY                                                            1           1                   1
 2562     1     2     4 NJ                                                            1           1                   1
 2571     2     1     4 NY                                                            1           1                   1
 2574     3     2     4 NJ                                                            1           1                   1
 2576     2     1     4 NY                                                            1           1                   1
 2581     1     2     4 NY                                                            1           1                   1
 2593     2     1     4 NJ                                                            1           1                   1
 2602     1     2     4 NJ                                                            1           1                   1
 2603     1     2     4 NY                                                            1           1                   1


                                                                                                                             K-16
                Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 98 of 102 PageID: 2762
                                             Appendix K: Data Listing

ID    Qs6_5   Qs6_6   Qs6_7   Qs7_1       Qs7_2   Qs7_3       Qs7_4   Qs7_5       Qs7_6       Qs7_7       Qs8       Qs9       Q1       sVersion
 2440                                                     1                                                     4         1        2   T
 2443                                                     1                                                     2         1        1   C
 2447                                                                                                 1         3         1        1   T
 2448                                 1                   1                                                     1         1        1   C
 2457                                 1                   1                                                     1         1        1   T
 2462                                                     1                                                     1         1        1   C
 2469                                 1                   1                                                     2         1        1   T
 2475                                 1                   1                                                     1         1        1   C
 2478       1                                             1                   1                                 1         1        1   T
 2482                                 1                   1                                                     4         1        2   C
 2490                                                                                     1                     1         1        1   T
 2497                                 1                   1                                                     2         1        1   C
 2499                                                     1                                                     1         1        1   C
 2501                                                                                     1                     1         1        1   T
 2503                                                                                                 1         1         1        1   T
 2505                                 1                   1                                                     1         1        1   C
 2513                                 1                   1                                                     2         1        2   T
 2514                                                                                                 1         4         1        1   C
 2521                                 1                   1                                                     1         1        1   T
 2526       1                                                                                         1         1         1        1   C
 2538       1                                             1                                                     1         1        2   T
 2539       1                         1                   1                                                     1         1        2   T
 2546                                                                                                 1         1         1        1   C
 2558                                                                                                 1         1         1        2   C
 2561                                 1                   1                                                     1         1        3   T
 2562                                 1                   1                                                     2         1        2   C
 2571                                 1                   1                                                     1         1        1   T
 2574                                 1                   1                                                     3         1        2   C
 2576                                                                                     1                     3         1        1   T
 2581                                                                                                 1         1         1        1   C
 2593                                 1                   1                                                     1         1        2   T
 2602                                                                                     1                     1         1        1   C
 2603                                                                                                 1         4         1        2   T


                                                                                                                                                  K-17
                   Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 99 of 102 PageID: 2763
                                                Appendix K: Data Listing

ID      StartTime           EndTime           Scrub
 2440    12/19/2019 22:13    12/19/2019 22:19
 2443    12/19/2019 22:48    12/19/2019 22:52
 2447    12/19/2019 23:13    12/19/2019 23:16
 2448    12/19/2019 23:16    12/19/2019 23:21
 2457    12/19/2019 23:51    12/19/2019 23:54
 2462     12/20/2019 0:14     12/20/2019 0:18
 2469     12/20/2019 1:35     12/20/2019 1:41
 2475     12/20/2019 2:49     12/20/2019 2:53
 2478     12/20/2019 5:45     12/20/2019 5:51
 2482     12/20/2019 6:39     12/20/2019 6:43
 2490     12/20/2019 7:10     12/20/2019 7:12
 2497     12/20/2019 7:26     12/20/2019 7:30
 2499     12/20/2019 7:28     12/20/2019 7:30
 2501     12/20/2019 7:37     12/20/2019 7:42
 2503     12/20/2019 7:43     12/20/2019 7:49
 2505     12/20/2019 7:49     12/20/2019 7:52
 2513     12/20/2019 8:04     12/20/2019 8:06
 2514     12/20/2019 8:08     12/20/2019 8:11
 2521     12/20/2019 8:19     12/20/2019 8:22
 2526     12/20/2019 8:32     12/20/2019 8:35
 2538     12/20/2019 9:04     12/20/2019 9:09
 2539     12/20/2019 9:06     12/20/2019 9:08
 2546     12/20/2019 9:18     12/20/2019 9:22
 2558     12/20/2019 9:41     12/20/2019 9:45
 2561     12/20/2019 9:53     12/20/2019 9:57
 2562     12/20/2019 9:56    12/20/2019 10:00
 2571    12/20/2019 10:48    12/20/2019 10:52
 2574    12/20/2019 10:59    12/20/2019 11:03
 2576    12/20/2019 11:04    12/20/2019 11:07
 2581    12/20/2019 11:56    12/20/2019 12:01
 2593    12/20/2019 13:08    12/20/2019 13:10
 2602    12/20/2019 14:06    12/20/2019 14:09
 2603    12/20/2019 14:09    12/20/2019 14:11


                                                                                                        K-18
              Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 100 of 102 PageID: 2764
                                           Appendix K: Data Listing

ID    Qs1   Qs2   Qs3   Qs4   Qs5_1   Qs5_2   Qs5_3   Qs5_4   Qs5_5   Qs5_6   Qs5_7       Qs6_1       Qs6_2       Qs6_3       Qs6_4
 2604     2     1     4 NJ                                                            1
 2605     3     2     4 NJ                                                            1           1                       1
 2606     2     1     4 NJ                                                            1           1                       1
 2609     1     1     4 NJ                                                            1           1                       1           1
 2611     1     2     4 NJ                                                            1           1                       1
 2612     1     1     4 NY                                                            1                                               1
 2618     2     1     4 NY                                                            1           1                       1
 2627     2     1     4 NY                                                            1           1                       1
 2628     1     2     4 NJ                                                            1           1                       1
 2632     1     2     4 NJ                                                            1           1                       1
 2634     2     2     4 NJ                                                            1           1                       1
 2635     2     1     4 NJ                                                            1                                               1
 2637     3     2     4 NJ                                                            1           1                       1
 2638     1     2     4 NJ                                                            1           1                       1
 2642     3     2     4 NJ                                                            1           1           1           1
 2644     2     2     4 NJ                                                            1           1                       1
 2655     1     2     4 NJ                                                            1           1                       1
 2657     2     2     4 NJ                                                            1           1                       1
 2673     2     2     4 NJ                                                            1                                               1
 2674     2     2     4 NY                                                            1           1                       1
 2679     2     2     4 NY                                                            1           1                                   1
 2686     3     2     4 NJ                                                            1           1                       1           1
 2717     2     2     4 NJ                                                            1           1                       1
 2718     1     2     4 NJ                                                            1           1                       1
 2720     1     2     4 NJ                                                            1           1                       1
 2726     3     1     4 NJ                                                            1           1
 2730     2     2     4 NJ                                                            1           1                                   1
 2733     3     2     4 NJ                                                            1           1                       1
 2734     2     1     4 NJ                                                            1           1
 2740     3     1     4 NJ                                                            1
 2746     2     1     4 NJ                                                            1                                               1
 2749     2     1     4 NJ                                                            1           1                       1




                                                                                                                                 K-19
               Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 101 of 102 PageID: 2765
                                            Appendix K: Data Listing

ID    Qs6_5   Qs6_6   Qs6_7       Qs7_1       Qs7_2       Qs7_3       Qs7_4       Qs7_5   Qs7_6       Qs7_7       Qs8       Qs9       Q1       sVersion
 2604                         1           1                       1                                                     1         1        1   C
 2605                                     1                       1                                                     3         1        1   T
 2606                                                                                                         1         1         1        1   C
 2609                                                                                                         1         1         1        2   T
 2611                                     1                       1                                                     4         1        2   C
 2612                                     1                       1                                                     1         1        1   T
 2618                                                                                                         1         3         1        1   C
 2627                                     1                       1                                                     1         1        2   T
 2628                                                                                                         1         4         1        1   T
 2632                                                                                                         1         1         1        1   C
 2634                                                                                                         1         1         1        1   C
 2635                                     1                       1                                                     1         1        1   T
 2637                                                                                                         1         4         1        1   C
 2638                                                                                                         1         4         1        1   T
 2642                                     1           1           1                                                     3         1        1   C
 2644                                     1                       1                                                     2         1        1   T
 2655                                     1                       1                                                     4         1        1   C
 2657                                     1                       1                                                     1         1        1   C
 2673                                     1                       1           1                                         1         1        2   T
 2674                                     1                       1                                                     1         1        1   T
 2679                                     1                       1                                                     2         1        2   C
 2686                                     1                       1           1                                         2         1        2   T
 2717                                                                                                         1         1         1        2   C
 2718                                                                                             1                     4         1        1   T
 2720                                                                                                         1         1         1        1   C
 2726                                     1                       1                                                     2         1        1   T
 2730                                                             1                                                     3         1        1   C
 2733                                     1                       1                                                     3         1        1   T
 2734                                                             1                                                     1         1        1   T
 2740       1                             1                       1                                                     3         1        1   C
 2746                                     1                       1                                                     3         1        1   C
 2749                                     1                       1                                                     1         1        1   T




                                                                                                                                                          K-20
                   Case 2:18-cv-02788-MCA-MAH Document 116 Filed 01/31/20 Page 102 of 102 PageID: 2766
                                                Appendix K: Data Listing

ID      StartTime           EndTime           Scrub
 2604    12/20/2019 14:10    12/20/2019 14:15
 2605    12/20/2019 14:38    12/20/2019 14:42
 2606    12/20/2019 16:10    12/20/2019 16:15
 2609    12/20/2019 16:35    12/20/2019 16:39
 2611    12/20/2019 16:44    12/20/2019 16:50
 2612    12/20/2019 16:51    12/20/2019 16:55
 2618    12/20/2019 17:14    12/20/2019 17:18
 2627    12/21/2019 16:37    12/21/2019 16:43
 2628    12/21/2019 16:40    12/21/2019 16:43
 2632    12/21/2019 16:50    12/21/2019 16:53
 2634    12/21/2019 16:55    12/21/2019 16:58
 2635    12/21/2019 16:59    12/21/2019 17:03
 2637    12/21/2019 17:01    12/21/2019 17:05
 2638    12/21/2019 17:02    12/21/2019 17:06
 2642    12/21/2019 17:08    12/21/2019 17:12
 2644    12/21/2019 17:12    12/21/2019 17:15
 2655    12/21/2019 17:28    12/21/2019 17:35
 2657    12/21/2019 17:30    12/21/2019 17:34
 2673    12/21/2019 18:05    12/21/2019 18:09
 2674    12/21/2019 18:06    12/21/2019 18:10
 2679    12/21/2019 18:12    12/21/2019 18:16
 2686    12/21/2019 18:27    12/21/2019 18:31
 2717    12/22/2019 16:52    12/22/2019 16:56
 2718    12/22/2019 16:58    12/22/2019 17:03
 2720    12/22/2019 17:03    12/22/2019 17:07
 2726    12/22/2019 17:35    12/22/2019 17:41
 2730    12/22/2019 17:52    12/22/2019 17:55
 2733    12/22/2019 18:06    12/22/2019 18:11
 2734    12/22/2019 18:09    12/22/2019 18:12
 2740    12/22/2019 19:31    12/22/2019 19:40
 2746    12/22/2019 20:24    12/22/2019 20:31
 2749    12/22/2019 20:46    12/22/2019 20:48




                                                                                                         K-21
